Exhibit 10.6

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART I

SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION   1 ARTICLE I   2 Definitions   2 Actuarial Equivalent   2
Administrator   2 Affiliate   2 Annuity Starting Date   3 Beneficiary   3
Benefits Agreement   3 Board   3 Code   3 Committee   3 Company   3 Early
Retirement Benefit   3 Early Retirement Date   3 Earnings   4 Effective Date   4
Eligible Employee   5 Employee   5 Employee Contributions   5 Employment
Commencement Date   5 ERISA   5 50% Joint and Survivor’s Annuity   6 Final
Average Yearly Earnings   6 FMC   6 FMC Beneficiary   6 FMC Joint Annuitant   6
FMC Participant   6 FMC Plan   6 FTI Spinoff   6 Foreign Subsidiary   6 Hour of
Service   6 Individual Life Annuity   6 Interest   7 Investment Manager   7
Joint Annuitant   7 Leased Employee   7 Level Income Option   7 Normal
Retirement Date   7 100% Joint and Survivor’s Annuity   7 One-Year Period of
Severance   7 Participant   7 Participating Employer   7 Period of Service   7
Period of Severance   8 Plan   8 Plan Year   8 Primary Social Security Benefit  
8

 

i



--------------------------------------------------------------------------------

Reemployment Commencement Date    8 Savings Plan    8 Severance From Service
Date    8 Social Security Covered Compensation Base    9 Supplement    9 Trust
   9 Trust Fund    9 Year of Credited Service    9 Year of Vesting Service    10
ARTICLE II    11 Participation    11

2.1

     Eligibility and Commencement of Participation    11

2.2

     Provision of Information    11

2.3

     Termination of Participation    11

2.4

     Special Rules Relating to Veterans’ Reemployment Rights    11 ARTICLE III
   12 Normal, Early and Deferred Retirement Benefits    12

3.1

     Normal Retirement Benefits    12

3.2

     Early Retirement Benefits    13

3.3

     Deferred Retirement Benefits    13

3.4

     Suspension of Benefits    15

3.5

     Benefit Limitations    17

3.6

     FMC Participants’ Benefits    19 ARTICLE IV    20 Termination Benefits   
20

4.1

     Termination of Service    20

4.2

     Amount of Termination Benefit    20 ARTICLE V    22 Refund of Employee
Contributions    22

5.1

     Employee Contributions    22

5.2

     Withdrawal of Employee Contributions    22

5.3

     Refund Upon Death Before Annuity Starting Date    22

5.4

     Refund After Annuity Starting Date    22 ARTICLE VI    24 Payment of
Retirement Benefits    24

6.1

     Normal Form of Benefit    24

6.2

     Available Forms of Benefits    24

6.3

     Election of Benefits    25

6.4

     Joint Annuitants    26

6.5

     FMC Participants in Pay Status    27 ARTICLE VII    28 Survivor’s Benefits
   28

7.1

     Preretirement Survivor’s Benefit    28

7.2

     Surviving Spouse’s Benefit    29

7.3

     Certain Former Employees    29 ARTICLE VIII    31 Fiduciaries    31

8.1

     Named Fiduciaries    31

8.2

     Employment of Advisers    31

 

ii



--------------------------------------------------------------------------------

8.3

     Multiple Fiduciary Capacities    31

8.4

     Payment of Expenses    31

8.5

     Indemnification    32 ARTICLE IX    33 Plan Administration    33

9.1

     Powers, Duties and Responsibilities of the Administrator and the Committee
   33

9.2

     Delegation of Administration Responsibilities    33

9.3

     Committee Members    34 ARTICLE X    35 Funding of the Plan    35

10.1

     Appointment of Trustee    35

10.2

     Actuarial Cost Method    35

10.3

     Cost of the Plan    35

10.4

     Funding Policy    35

10.5

     Cash Needs of the Plan    36

10.6

     Public Accountant    36

10.7

     Enrolled Actuary    36

10.8

     Basis of Payments to the Plan    36

10.9

     Basis of Payments from the Plan    36 ARTICLE XI    37 Plan Amendment or
Termination    37

11.1

     Plan Amendment or Termination    37

11.2

     Limitations on Plan Amendment    37

11.3

     Effect of Plan Termination    37

11.4

     Allocation of Trust Fund on Termination    38 ARTICLE XII    39
Miscellaneous Provisions    39

12.1

     Subsequent Changes    39

12.2

     Plan Mergers    39

12.3

     No Assignment of Property Rights    39

12.4

     Beneficiary    40

12.5

     Benefits Payable to Minors, Incompetents and Others    40

12.6

     Employment Rights    41

12.7

     Proof of Age and Marriage    41

12.8

     Small Annuities    41

12.9

     Controlling Law    41

12.10

     Direct Rollover Option    41

12.11

     Claims Procedure    42

12.12

     Participation in the Plan by an Affiliate    44

12.13

     Action by Participating Employers    44 ARTICLE XIII    45 Top Heavy
Provisions    45

13.1

     Top Heavy Definitions    45

13.2

     Determination of Top Heavy Status    48

13.3

     Minimum Benefit Requirement for Top Heavy Plan    48

13.4

     Vesting Requirement for Top Heavy Plan    49

 

iii



--------------------------------------------------------------------------------

EXHIBIT A    51 EXHIBIT B    52 EXHIBIT C    53 SUPPLEMENT 1    54 SUPPLEMENT 2
   56 SUPPLEMENT 3    57 SUPPLEMENT 4    59

 

iv



--------------------------------------------------------------------------------

FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM

PART I

SALARIED AND NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN

INTRODUCTION

The FMC Technologies, Inc. Employees’ Retirement Program (“Program”) is
established effective May 1, 2001, in connection with a spin-off of assets and
liabilities from the FMC Corporation Employees’ Retirement Program (the “FMC
Plan”).

The Program consists of two parts, Part I Salaried and Nonunion Hourly
Employees’ Retirement Plan and Part II Union Hourly Employees’ Retirement Plan,
which are contained in two separate plan documents. Supplements to Part I and
Part II of the Program contain provisions which apply only to a specific group
of Employees or Participants as specified therein and override any contrary
provision of the Program or either Part I or Part II. This document is Part I
Salaried and Nonunion Hourly Employees’ Retirement Plan (“Plan”) and covers the
eligible employees as provided in Article II Participation. This document is
generally effective as of May 1, 2001, except as and to the extent otherwise
provided herein or as required with respect to the accrued benefits of any
Participant affected by the FTI Spinoff. This document shall not be construed to
affect an FMC Participant’s accrued benefit under the FMC Plan, or to alter in
any way the rights of any FMC Participant, FMC Joint Annuitant or FMC
Beneficiary thereof who has retired, died, or with respect to whom there has
been a severance from service date under the FMC Plan before May 1, 2001.

The Plan is intended to be qualified under Code Section 401(a), and its
associated trust is intended to be tax exempt under Code Section 501(a). The
Plan is intended also to meet the requirements of ERISA and shall be
interpreted, wherever possible, to comply with the terms of the Code and ERISA.
The Plan is intended to provide a regular monthly retirement benefit for
employees who meet the eligibility requirements.

 

1



--------------------------------------------------------------------------------

ARTICLE I

Definitions

For purposes of this Plan and any amendments to it, the following terms have the
meanings ascribed to them below.

Actuarial Equivalent means a benefit determined to be of equal value to another
benefit on the basis of either (a) the actuarial assumptions in Exhibit E-1,
E-2, E-3 or E-4, as applicable, or (b) the mortality table and interest rate
described in the applicable Supplement.

Notwithstanding the foregoing, for purposes of Section 12.8, Actuarial
Equivalent value shall be determined as follows:

 

  (i) with respect to FMC Participants whose Annuity Starting Dates occurred
prior to June 1, 1995, based on the actuarial assumptions in Exhibit E-4;
provided that the interest rate shall not exceed the rate for immediate
annuities used by the Pension Benefit Guaranty Corporation for plans terminating
on the first day of the Plan Year that contains the Annuity Starting Date;

 

  (ii) with respect to FMC Participants with Annuity Starting Dates occurring on
or after June 1, 1995, and who had an Hour of Service prior to August 31, 1999,
based on the 1983 Group Annuity Mortality Table (weighed 50% male and 50%
female) (or the applicable mortality table prescribed under Section 417(e)(3) of
the Code) and the lesser of the interest rate in Exhibit E-4 or the applicable
interest rate prescribed under Section 417(e)(3) of the Code for the November
preceding the Plan Year that contains the Annuity Starting Date; and

 

  (iii) for Annuity Starting Dates occurring on or after August 31, 1999, with
respect to any Participant who did not have an Hour of Service prior to July 1,
1999, based on the 1983 Group Annuity Mortality Table (weighted 50% male and 50%
female) (or the applicable mortality table, prescribed under Section 417(e)(3)
of the Code) and the applicable interest rate prescribed under Section 417(e)(3)
of the Code for the November preceding the Plan Year that contains the Annuity
Starting Date.

Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article IX.

Affiliate means any corporation, partnership, or other entity that is:

 

  (a) a member of a controlled group of corporations of which the Company is a
member (as described in Code Section 414(b));

 

2



--------------------------------------------------------------------------------

  (b) a member of any trade or business under common control with the Company
(as described in Code Section 414(c));

 

  (c) a member of an affiliated service group that includes the Company (as
described in Code Section 414(m));

 

  (d) an entity required to be aggregated with the Company pursuant to
regulations promulgated under Code Section 414(o); or

 

  (e) a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless (i) the
Leased Employees constitute less than 20% of the nonhighly compensated workforce
of the Company and Affiliates (as determined under paragraphs (a) through
(d) above); and (ii) the Leased Employees are covered by a plan described in
Code Section 414(n)(5).

“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.

For purposes of Section 3.5, the 80% thresholds of Code Sections 414(b) and
(c) are deemed to be “more than 50%,” rather than “at least 80%.”

Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.

Beneficiary means the person or persons determined pursuant to Section 12.4.

Benefits Agreement means the Employee Benefits Agreement by and between FMC and
the Company.

Board means the board of directors of the Company.

Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.

Committee means the FTI Employee Benefits Plan Committee as described in
Section 9.3, its authorized delegatee and any successor to the Committee.

Company means FMC Technologies, Inc., a Delaware corporation, and any successor
to it.

Early Retirement Benefit means the benefits determined pursuant to Section 3.2.

Early Retirement Date means (a) in the case of an FMC Participant who became a
Participant in the FMC Plan before January 1, 1984, such Participant’s 55th
birthday; and (b) in the case of an FMC Participant who became a Participant in
the FMC Plan after December 31, 1983, or any other Employee who became a
Participant in this Plan after the Effective Date, the later of the
Participant’s 55th birthday and the date the Participant acquires 10 Years of
Credited Service.

 

3



--------------------------------------------------------------------------------

Earnings means the total compensation paid by the Company or a Participating
Employer to an Eligible Employee for each Plan Year that is currently includible
in gross income for federal income tax purposes:

 

  (a) including: overtime, administrative and discretionary bonuses (including,
gainsharing bonuses, performance related bonuses, completion bonuses (except as
provided below); sales incentive bonuses; earned but unused vacation, back pay,
sick pay (other than a cash payment of unused sick days) and state disability
benefits; plus the Employee’s Pre-Tax Contributions and amounts contributed to a
plan described in Code Section 125 or 132; and the incentive compensation
(including management incentive bonuses which may be paid in cash and restricted
stock and local incentive bonuses) earned during the Plan Year;

 

  (b) but excluding: hiring bonuses; referral bonuses; stay bonuses; retention
bonuses; awards (including safety awards, “Gutbuster” awards and other similar
awards); amounts received as deferred compensation; disability payments from
insurance or the Long-Term Disability Plan for Employees of FMC Technologies,
Inc. (other than state disability benefits); workers’ compensation benefits;
flexible credits (i.e., wellness awards and payments for opting out of benefit
coverage); expatriate premiums (including completion of expatriate assignment
bonuses); grievance or settlement pay; severance pay; incentives for reduction
in force; accrued (but not earned) vacation; other special payments such as
reimbursements, relocation or moving expense allowances; stock options or other
stock-based compensation (except as provided above); any gross-up paid by a
Participating Employer; other distributions that receive special tax benefits;
any amounts paid by a Participating Employer to cover an Employee’s FICA tax
obligation as to amounts deferred or accrued under any nonqualified retirement
plan of a Participating Employer; and, pay in lieu of notice.

The annual amount of Earnings taken into account for a Participant must not
exceed $160,000 (as adjusted by the Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B)).

A Participant’s Earnings will be conclusively determined according to the
Company’s records.

An FMC Participant’s Earnings shall include all “Earnings” determined under the
FMC Plan on and prior to April 30, 2001.

Effective Date means (i) May 1, 2001 or, if later, an Employee’s Employment
Commencement Date or Reemployment Commencement date, whichever is applicable, or
(ii) with respect to each FMC Participant, May 1, 2001 or, if later, the date
such FMC Participant’s accrued benefit under the FMC Plan is deemed transferred
to this Plan under the Benefits Agreement.

 

4



--------------------------------------------------------------------------------

Eligible Employee means an Employee of a Participating Employer who is employed
on a salaried basis or in such other classifications as the Company may
designate as salaried positions, other than:

 

  (a) a Leased Employee;

 

  (b) a member of a bargaining unit covered by a collective bargaining agreement
that does not specifically provide for participation in the Plan by members of
the bargaining unit; or

 

  (c) any Employee who generally resides outside the United States or whose
principal duties generally are performed outside the United States as determined
by the Company, unless such individual is a United States citizen or permanent
resident alien or the Company designates such individual as an Eligible
Employee.

Any individual who is a United States citizen or permanent resident alien and
who is employed by a Foreign Subsidiary in a position which would make such
individual an Eligible Employee if employed by the Company shall be deemed to be
employed by the Company, provided that no entity other than the Company makes
contributions under any funded plan of deferred compensation (other than the
Thrift Plan or any governmental retirement plan) with respect to the
remuneration such individual receives from such Foreign Subsidiary.

Employee means a common law employee or Leased Employee of the Company or an
Affiliate, subject to the following rules:

 

  (a) a person who is not a Leased Employee and who is engaged as an independent
contractor is not an Employee;

 

  (b) only individuals who are paid as employees from the payroll of the Company
or an Affiliate and treated as employees are Employees under the Plan; and

 

  (c) any person retroactively found to be a common law employee shall not be
eligible to participate in the Plan for any period he was not an Employee under
the Plan.

Employee Contributions means required contributions made by Participants to the
FMC Plan or prior plans prior to May 1, 1969.

Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.

 

5



--------------------------------------------------------------------------------

50% Joint and Survivor’s Annuity means the immediate annuity determined pursuant
to Section 6.1.2.

Final Average Yearly Earnings means  1/5th of the sum of the Participant’s
Earnings while an Eligible Employee (or with respect to an FMC Participant,
while an Eligible Employee or while an eligible employee under the FMC Plan) for
the 60 consecutive calendar months (not taking into account months in which the
Participant had no Earnings) out of the past 120 calendar months in which such
Earnings were the highest. If the commencement of a Participant’s retirement
benefits hereunder is preceded by a period of long-term disability, the Company
may adjust Final Average Yearly Earnings on a nondiscriminatory basis. With
respect to Participants who accepted offers of employment with Snap-On
Incorporated (“Snap-On”) as a result of the Company’s sale of assets of its
Automotive Service Equipment Division to Snap-On, the Participants’ Earnings
shall include eligible wages with Snap-On and its subsidiaries for purposes of
calculating Final Average Yearly Earnings.

FMC means FMC Corporation, a Delaware corporation.

FMC Beneficiary means an individual who was receiving benefits under the FMC
Plan as a result of the death of an FMC Participant and whose benefit was
transferred to this Plan pursuant to the FTI Spinoff.

FMC Joint Annuitant means an individual who was designated as a joint annuitant
of an FMC Participant under the FMC Plan, the benefits of such FMC Participant
which were transferred to this Plan pursuant to the FTI Spinoff.

FMC Participant means any participant in Part I Salaried and Non-Union Hourly
Employee’s Retirement Plan of the FMC Plan who had their accrued benefit, years
of credited service and years of vesting service under the FMC Plan transferred
to this Plan, pursuant to the FTI Spinoff.

FMC Plan means the FMC Corporation Employees’ Retirement Program.

FTI Spinoff means the transfer of assets and liabilities attributable to FMC
Participants from the FMC Plan to this Plan pursuant to the Benefits Agreement.

Foreign Subsidiary means a foreign corporation covered by an agreement between
the Company and the Internal Revenue Service extending Federal Social Security
benefits to such foreign corporation’s employees who are United States citizens,
provided that either (a) not less than 20% of the voting stock of such foreign
corporation is owned by the Company or (b) more than 50% of the voting stock of
such foreign corporation is owned by another foreign corporation which is
described in (a) above.

Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate for the performance
of duties and, for each FMC Participant, each hour of service credited to such
individual under the FMC Plan as of the date prior to the Effective Date for
such FMC Participant.

Individual Life Annuity means the annuity determined pursuant to Section 6.1.1.

 

6



--------------------------------------------------------------------------------

Interest means interest compounded annually at the following rates:

(a) if Employee Contributions are withdrawn prior to retirement then

 

  (i) for periods prior to January 1, 1976 at a rate equal to 3%; and

 

  (ii) for periods on and after January 1, 1976 at a rate equal to 5%.

(b) if Employee Contributions are not withdrawn and are used to increase a
Participant’s Normal Retirement Benefit under Section 3.1.3, then at a rate
equal to 5%.

Investment Manager means a person who is an “investment manager” as defined in
section 3(38) of ERISA.

Joint Annuitant means the individual determined pursuant to Section 6.4.

Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis for a period of at least one year,
under the primary direction or control of the Company or an Affiliate, and under
an agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself.

Level Income Option means the annuity determined pursuant to Section 6.2.4.

Normal Retirement Date means the Participant’s 65th birthday.

100% Joint and Survivor’s Annuity means the immediate annuity determined
pursuant to Section 6.2.3.

One-Year Period of Severance means a 12-consecutive-month period commencing on
an Employee’s Severance From Service Date in which the Employee is not credited
with an Hour of Service.

Participant means an Eligible Employee who has begun, but not ended, his or her
participation in the Plan pursuant to the provisions of Article II and, unless
specifically indicated otherwise, shall include each FMC Participant.

Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Board, as provided in Section 12.12.

Period of Service means the period commencing on the Effective Date and ending
on the Severance From Service Date including, for each FMC Participant, periods
of service credited under the FMC Plan as of the date immediately prior to the
relevant Effective Date for such FMC Participant. All Periods of Service
(whether or not consecutive) shall be aggregated. Notwithstanding the foregoing,
if an Employee incurs a One-Year Period of Severance at a time when he or she
has no vested interest under the Plan and the Employee does not perform an Hour
of Service within 5 years after the beginning of the One-Year Period of
Severance, the Period of Vesting Service prior to such One-Year Period of
Severance shall not be aggregated.

 

7



--------------------------------------------------------------------------------

Period of Severance means the period commencing on the Severance From Service
Date and ending on the date on which the Employee again performs an Hour of
Service.

Plan means Part I Salaried and Nonunion Hourly Employees’ Retirement Plan of the
FMC Technologies, Inc. Employees’ Retirement Program.

Plan Year means the period beginning May 1, 2001 and ending December 31, 2001
and thereafter the 12-month period beginning on January 1 and ending the next
December 31.

Primary Social Security Benefit means the primary benefit which the Participant
is eligible to receive at age 65 under the old age portion of the Federal Old
Age, Survivors’ and Disability Insurance Program assuming that after termination
of employment with the Company and Affiliates the Participant has no further
earnings subject to such programs. A Participant’s Primary Social Security
Benefit shall be determined by taking his Earnings at the time of his employment
and applying a salary scale, projected backwards, reflecting the actual change
in the average wage from year to year as determined by the Social Security
Administration.

Reemployment Commencement Date means the first date following a Period of
Severance which is not required to be taken into account for purposes of an
Employee’s Period of Vesting Service on which the Employee performs an Hour of
Service.

Savings Plan means the FMC Technologies, Inc. Employees’ Savings and Investment
Plan, as amended from time to time.

Severance From Service Date means the earliest of:

 

  (a) the date on which an Employee voluntarily terminates, retires, is
discharged or dies;

 

  (b) the first anniversary of the first date of a period in which an Employee
remains absent from service (with or without pay) with the Company and
Affiliates for any reason other than voluntary termination, retirement,
discharge or death; or

 

  (c) the second anniversary of the date an Employee is absent pursuant to a
maternity or paternity leave of absence; provided, however, that the period
between the first and second anniversaries of the first date of such absence
shall be neither a Period of Service nor a One-Year Period of Severance.

Notwithstanding the foregoing, a Severance From Service Date shall not be
considered to have occurred under the following circumstances:

 

  (i) during a leave of absence, vacation or holiday with pay;

 

8



--------------------------------------------------------------------------------

  (ii) during a leave of absence without pay granted by reason of disability or
under the Family and Medical Leave Act of 1993;

 

  (iii) during a period of qualified military service, provided the Employee
makes application to return within 90 days after completion of active service
and returns to active employment as an Employee while reemployment rights are
protected by law. If the Employee does not so return, the Employee shall have a
Severance From Service Date on the first anniversary of the date of entry into
military service.

If the Employee violates the terms of a leave of absence, the Employee shall be
deemed to have voluntarily terminated as of the date of such violation. In the
case of a leave in excess of 12 months, if the Employee fails to return to
active employment immediately after such leave, the Employee shall be deemed to
have voluntarily terminated as of the last day of the 12th month of the leave.

A “maternity or paternity leave of absence” means an absence from work by reason
of the Employee’s pregnancy, birth of the Employee’s child, placement of a child
with the Employee in connection with the adoption of such child, or any absence
for the purpose of caring for such child for a period immediately following such
birth or placement.

Social Security Covered Compensation Base means the average of the compensation
and benefit bases in effect under Section 230 of the Social Security Act for
each year in the 35-year period ending with the year in which the participant
attains Social Security retirement age as defined in Section 415(b)(8) of the
Code.

Supplement means the provisions of the Plan which apply only to a specific group
of Employees or Participants as detailed in such Supplement and which override
any contrary provision of the Plan.

Trust means the trust established by the Trust Agreement. “Trust Agreement”
means the trust agreement or agreements, as amended from time to time, entered
into by the Company and the Trustee pursuant to Section 8.1. “Trustee” means the
trustee or trustees at any time appointed by the Company pursuant to
Section 8.1.

Trust Fund means the trust fund established and maintained by the Trustee to
hold all assets of the Plan pursuant to the Trust Agreement.

Year of Credited Service means (a) for an FMC Participant, his or her years of
credited service under the FMC Plan prior to such FMC Participant’s Effective
Date, and (b) the total number of calendar months during the Employee’s Period
of Service while the Employee is an Eligible Employee and after he has become a
Participant divided by 12. A partial month in such Period of Service counts as a
whole month, and fractional Years of Credited Service shall be taken into
account in determining a Participant’s benefits. Year of Credited Service shall
also include such other periods as the Company recognizes as a Year of Credited
Service, pursuant to written and nondiscriminatory rules.

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Credited Service shall not include (i) any leave
of absence without pay unless the Employee returns to active employment as an
Employee immediately after such leave and abides by all the terms of the leave,
(ii) any maternity or paternity leave of absence unless the Employee returns to
active employment as an Employee within 12 months after the first day of such
leave, or (iii) any period of service with respect to which such Eligible
Employee accrues a benefit under the FMC Plan on or after May 1, 2001 or any
pension, profit sharing or other retirement plan listed on Exhibit A.

Year of Vesting Service means (a) for an FMC Participant, his or her years of
service and years of vesting service credited under the FMC Plan prior to such
FMC Participant’s Effective Date, and (b) the total number of calendar months
during the Employee’s Period of Service divided by 12, determined in accordance
with the following rules:

 

  (i) a partial month in the Employee’s Period of Service counts as a whole
month;

 

  (ii) if the Employee has a Severance From Service Date by reason of a
voluntary termination, discharge or retirement and the Employee then performs 1
Hour of Service within 12 months of the Severance From Service Date, such Period
of Severance is included in the Period of Vesting Service. If the Employee has a
Severance From Service Date by reason of a voluntary termination, discharge or
retirement during an absence from service of 12 months or less for any reason
other than a voluntary termination, discharge or retirement, and then performs 1
Hour of Service within 12 months of the date on which the Employee was first
absent from service, such Period of Severance is included in the Period of
Vesting Service;

 

  (iii) period of Vesting Service also includes the following:

 

  (1) a period of employment with an employer substantially all of the equity
interest or assets of which have been acquired by the Company or an Affiliate,
but only to the extent that the Company expressly recognizes such period as a
Period of Vesting Service pursuant to written and nondiscriminatory rules; and

 

  (2) such other periods as the Company recognizes as a Period of Vesting
Service pursuant to written and nondiscriminatory rules.

 

10



--------------------------------------------------------------------------------

ARTICLE II

Participation

 

2.1 Eligibility and Commencement of Participation

Each FMC Participant shall automatically became a Participant in the Plan on
such FMC Participant’s Effective Date. Except as otherwise provided in the
applicable Supplement, each other Employee shall automatically become a
Participant in the Plan as of the first day of the month in which the
Participant satisfies all of the following requirements:

 

  (a) the Employee is an Eligible Employee; and

 

  (b) the Employee either (i) is a permanent, full-time Employee, or (ii) has
completed not less than 1,000 Hours of Service in a 12-month period beginning on
the date his employment commenced or any anniversary thereof.

 

2.2 Provision of Information

Each Participant must make available to the Administrator any information it
reasonably requests. As a condition of participation in the Plan, each Employee
and FMC Participant agrees, on his or her own behalf and on behalf of all
persons who may have or claim any right by reason of the Employee’s
participation in the Plan, to be bound by all provisions of the Plan.

 

2.3 Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire vested benefit accrued under the Plan has been paid to
him or her.

 

2.4 Special Rules Relating to Veterans’ Reemployment Rights

Notwithstanding any provision of this Plan to the contrary, with respect to an
Eligible Employee or Participant who is reemployed in accordance with the
reemployment provisions of the Uniformed Services Employment and Reemployment
Rights Act following a period of qualifying military service (as determined
under such Act), contributions, benefits and service credit will be provided in
accordance with Section 414(u) of the Code.

 

11



--------------------------------------------------------------------------------

ARTICLE III

Normal, Early and Deferred Retirement Benefits

 

3.1 Normal Retirement Benefits

3.1.1 Normal Retirement: A Participant who retires on the Normal Retirement Date
shall be entitled to receive a Normal Retirement Benefit determined under
Section 3.1.2. Payment of such benefit shall commence as of the first day of the
month coincident with or next following the Participant’s Normal Retirement
Date, unless the Participant elects to defer commencement subject to
Section 3.3.2.

3.1.2 Calculation of Normal Retirement Benefit: Subject to Section 3.1.3, a
Participant’s monthly Normal Retirement Benefit shall be equal to the product of
(a) multiplied by (b) below:

 

  (a)

 1/12th of the sum of (i) and (ii) below:

 

  (i)

the sum of (1) 1% of the Participant’s Final Average Yearly Earnings up to the
Social Security Covered Compensation Base and (2) 1 1/2% of the Participant’s
Final Average Yearly Earnings in excess of the Social Security Covered
Compensation Base multiplied by the Participant’s expected Years of Credited
Service at age 65 up to 35 Years of Credited Service; and

 

  (ii)

1 1/2% of the Participant’s Final Average Yearly Earnings multiplied by the
Participant’s expected Years of Credited Service at age 65 in excess of 35 Years
of Credited Service.

 

  (b) the ratio of actual Years of Credited Service to expected Years of
Credited Service at age 65.

In no event, however, shall an FMC Participant’s monthly Normal Retirement
Benefit be less than his or her accrued monthly Normal Retirement Benefit under
the FMC Plan as of December 31, 1990.

3.1.3 Increases for Employee Contributions: A Participant’s Normal Retirement
Benefit shall be increased $1 for each $120.00 of unwithdrawn Employee
Contributions and Interest credited to the Participant.

3.1.4 Reductions for Certain Benefits: A Participant’s Normal Retirement Benefit
shall be reduced by the value of (a) for FMC Participants, the FMC Participant’s
vested benefit accrued under the FMC Plan as of November 30, 1985 (to the extent
funded by an individual Aetna nonparticipating annuity) and (b) any vested
benefit payable to the Participant under the FMC Plan or any pension, profit
sharing or other retirement plan other than the Thrift Plan (hereinafter called
“Duplicate Benefit Plan”) which is attributable to any period which

 

12



--------------------------------------------------------------------------------

counts as Credited Service under this Plan. For purposes of determining the
amount of the reduction, the vested benefit under the Duplicate Benefit Plan
shall be converted to a form which is identical to the form of benefit which is
to be paid under this Plan. Such conversion will be made using the actuarial
assumptions in effect (as shown on Exhibits E-1, E-2, E-3, and E-4, as amended
from time to time) as of the Annuity Starting Date. The value of the
Participant’s vested benefit under the Duplicate Benefit Plan shall be
determined as of the earlier of such date or the date distribution of such
vested benefit was made or commenced.

 

3.2 Early Retirement Benefits

3.2.1 Early Retirement: A Participant who retires on or after the Early
Retirement Date shall be entitled to receive an Early Retirement Benefit
determined under Section 3.2.2. Payment of such benefit shall commence as of the
first of the month after the Participant retires or, if the Participant elects,
as of the first day of any subsequent month. Any such election of a deferred
commencement date may be revoked at any time prior to such date and a new date
may be elected by giving advance written notice to the Administrator in
accordance with rules prescribed by the Administrator.

3.2.2 Calculation of Early Retirement Benefit: Subject to Sections 3.2.3 and
3.2.4, a Participant’s monthly Early Retirement Benefit shall be equal to the
greater of (a) or (b) below:

 

  (a) an amount determined pursuant to Section 3.1.2; and

 

  (b) for an FMC Participant, his or her accrued monthly unreduced Early
Retirement Benefit under the FMC Plan as of December 31, 1990 that was
transferred to the Plan in the FTI Spinoff.

3.2.3 Early Retirement Reduction Factor: The Participant’s Early Retirement
Benefit computed pursuant to Section 3.2.2 shall be reduced by  1/3 of 1% for
each month in excess of 36 by which the commencement of the Participant’s Early
Retirement Benefit precedes the Participant’s 65th birthday.

3.2.4 Adjustments to Early Retirement Benefit: A Participant’s Early Retirement
Benefit shall be increased as provided in Section 3.1.3 except that the number
of dollars of unwithdrawn Employee Contributions and Interest required to
provide $1 of monthly retirement benefits shall be increased by $3 for each full
year by which the commencement of the Participant’s Early Retirement Benefit
precedes the Participant’s Normal Retirement Date.

 

3.3 Deferred Retirement Benefits

3.3.1 Deferred Retirement: A Participant who retires after the Normal Retirement
Date shall be entitled to receive a Normal Retirement Benefit determined under
Section 3.1.2 commencing as of the first day of the month coinciding with or
next following the date the Participant actually retires. Each Participant shall
accrue additional benefits hereunder after the Participant’s Normal Retirement
Date with respect to the portion of the Normal Retirement Benefit which is
attributable to contributions by the Company, and the amount of

 

13



--------------------------------------------------------------------------------

Employee Contributions and Interest required to provide $1 of monthly retirement
benefit under Section 3.1.3 shall be decreased by $3 for each full year by which
the commencement of the Normal Retirement Benefit follows the Normal Retirement
Date.

3.3.2 Distribution Requirements: Except as hereinafter provided, unless the
Participant elects otherwise in accordance with the terms of the Plan, payment
of a Participant’s retirement benefits will begin no later than 60 days after
the close of the Plan Year in which the latest of the following events occurs:

 

  (a) the Participant’s 65th birthday;

 

  (b) the 10th anniversary of the year in which the Participant commenced
participation in the Plan; and

 

  (c) the Participant terminates employment with the Company and all Affiliates.

If the amount of the payment required to commence on the date determined under
this Section 3.3.2 cannot be ascertained by such date, or if it is not possible
to make such payment on such date because the Administrator cannot locate the
Participant after making reasonable efforts to do so, a payment retroactive to
such date may be made no later than 60 days after the earliest date on which the
amount of such payment can be ascertained under this Plan or the date the
Participant is located.

Notwithstanding any other provision of this Plan:

 

  (i)

the accrued benefit of a Participant who attains age 70 1/2 on or after
January 1, 2000 must be distributed or commence to be distributed no later than
the April 1 following the later of (1) the calendar year in which the
Participant attains age 70 1/2 or (2) the calendar year in which the Participant
retires (unless the Participant is a 5% owner, as defined in Code Section 416,
of the Company with respect to the Plan Year in which the Participant attains
age 70 1/2 , in which case this Subsection (2) shall not apply); and

 

  (ii)

the accrued benefit of a Participant who attains age 70 1/2 prior to January 1,
2000 must be distributed or commence to be distributed no later than the April 1
following the calendar year in which the Participant attains age 70 1/2 unless
the Participant is not a 5% owner (as defined in Subsection (i)) and elects to
defer distribution to the calendar year in which the Participant retires.

All Plan distributions will comply with Code Section 401(a)(9), including
Department of Treasury Regulation Section 1.401(a)(9)-2.

 

14



--------------------------------------------------------------------------------

3.4 Suspension of Benefits

3.4.1 Prior to Normal Retirement Date: If a Participant receives retirement
benefits under the Plan following a termination of his employment prior to the
Participant’s Normal Retirement Date and again becomes an Employee prior to the
Participant’s Normal Retirement Date, no retirement benefits shall be paid
during such later period of employment and up to the Participant’s Normal
Retirement Date. Any benefits payable under the Plan to or on behalf of the
Participant at the time of the Participant’s subsequent termination of
employment shall be reduced by the actuarial equivalent (based on the
assumptions in Exhibit E-4) of any benefits paid to the Participant after the
Participant earlier termination and prior to his Normal Retirement Date.

3.4.2 After Normal Retirement Date: If (a) a Participant whose employment
terminates again becomes an Employee after the Participant’s Normal Retirement
Date, or again becomes an Employee prior to the Participant’s Normal Retirement
Date and continues in employment beyond the Participant’s Normal Retirement
Date, or (b) a Participant continues in employment with the Company and
Affiliates after his Normal Retirement Date without a prior termination, the
following provisions of this Section 3.4.2 shall become applicable to the
Participant as of the Participant’s Normal Retirement Date or, if later, the
Participant’s date of reemployment.

 

  (i) For purposes of this Section 3.4.2, the following definitions shall apply:

 

  (1) Postretirement Date Service means each calendar month after a
Participant’s Normal Retirement Date and subsequent to the time that:

 

  (A) payment of retirement benefits commenced to the Participant if the
Participant returned to employment with the Company and Affiliates, or

 

  (B) payment of retirement benefits would have commenced to him if the
Participant had not remained in employment with the Company and Affiliates,

if in either case the Participant receives pay from the Company and Affiliates
for any Hours of Service performed on each of 8 or more days (or separate work
shifts) in such calendar month.

 

  (2) Suspendable Amount means the monthly retirement benefits otherwise payable
in a calendar month in which the Participant is engaged in Postretirement Date
Service.

 

  (ii) Payment shall be permanently withheld of a portion of a Participant’s
retirement benefits, not in excess of the Suspendable Amount, for each calendar
month during which the Participant is employed in Postretirement Date Service.

 

15



--------------------------------------------------------------------------------

  (iii) If payments have been suspended pursuant to Subsection (ii) above, such
payments shall resume no later than the first day of the third calendar month
after the calendar month in which the Participant ceases to be employed in
Postretirement Date Service; provided, however, that no payments shall resume
until the Participant has complied with the requirements set forth in Subsection
(vi) below. The initial payment upon resumption shall include the payment
scheduled to occur in the calendar month when payments resume and any amounts
withheld during the period between the cessation of Postretirement Date Service
and the resumption of payment, less any amounts that are subject to offset
pursuant to Subsection (iv) below.

 

  (iv) Retirement benefits made subsequent to Postretirement Date Service shall
be reduced by (1) the actuarial equivalent (based on the assumptions in Exhibit
E-4) of any benefits paid to the Participant prior to the time the Participant
is reemployed after the Participant’s Normal Retirement Date; and (2) the amount
of any payments previously made during those calendar months in which the
Participant was engaged in Postretirement Date Service; provided, however, that
such reduction under (Subsection (2)) shall not exceed, in any one month, 25%
percent of that month’s total retirement benefits (excluding amounts described
in Subsection (ii) above) that would have been due but for the offset.

 

  (v) Any Participant whose retirement benefits are suspended pursuant to
Subsection (ii) of this Section 3.4.2 shall be notified (by personal delivery or
certified or registered mail) during the first calendar month in which payments
are withheld that the Participant’s retirement benefits are suspended. Such
notification shall include:

 

  (1) a description of the specific reasons for the suspension of payments;

 

  (2) a general description of the Plan provisions relating to the suspension;

 

  (3) a copy of the provisions;

 

  (4) a statement to the effect that applicable Department of Labor Regulations
may be found at Section 2530.203-3 of Title 29 of the Code of Federal
Regulations;

 

  (5) the procedure for appealing the suspension, which procedure shall be
governed by Section 12.11; and

 

  (6) the procedure for filing a benefits resumption notification pursuant to
Subsection (vi) below.

 

16



--------------------------------------------------------------------------------

If payments subsequent to the suspension are to be reduced by an offset pursuant
to Subsection (iv) above, the notification shall specifically identify the
periods of employment for which the amounts to be offset were paid, the
Suspendable Amounts subject to offset, and the manner in which the Plan intends
to offset such Suspendable Amounts.

 

  (vi) Payments shall not resume as set forth in Subsection (iii) above until a
Participant performing Postretirement Date Service notifies the Administrator in
writing of the cessation of such Service and supplies the Administrator with
such proof of the cessation as the Administrator may reasonably require.

 

  (vii) A Participant may request, pursuant to the procedure contained in
Section 12.11, a determination whether specific contemplated employment will
constitute Postretirement Date Service.

 

3.5 Benefit Limitations

3.5.1 Limitation on Accrued Benefit: Notwithstanding any other provision of the
Plan, the annual benefit payable under the Plan to a Participant, when expressed
as a monthly benefit commencing at the Participant’s Social Security Retirement
Age (as defined in Code Section 415(b)(8)), shall not exceed the lesser of
(a) $7,500 or (b) the highest average of the Participant’s monthly compensation
for 3 consecutive calendar years, subject to the following:

 

  (i) The maximum shall apply to the Individual Life Annuity computed under
Section 3.1, 3.2, 3.3 or Article IV and to that portion of the 50% Joint and
Survivor’s Annuity payable to the Participant during the Participant’s lifetime.

 

  (ii)

If a Participant has fewer than 10 years of participation in the Plan, the
maximum dollar limitation of Subsection (a) above shall be multiplied by a
fraction of which the numerator is the Participant’s actual years of
participation in the Plan (computed to fractional parts of a year) and the
denominator is 10. If a Participant has fewer than 10 Years of Vesting Service,
the maximum compensation limitation in Subsection (b) above shall be multiplied
by a fraction of which the numerator is the Years of Vesting Service (computed
to fractional parts of a year) and the denominator is 10. Provided, however,
that in no event shall such dollar or compensation limitation, as applicable, be
less than  1/10th of such limitation determined without regard to any adjustment
under this Subsection (ii).

 

  (iii)

As of January 1 of each year,  1/12th of the dollar limitation as determined by
the Commissioner of Internal Revenue for that calendar year to reflect increases
in the cost of living shall become effective as the maximum dollar limitation in
Subsection (a) above for the Plan Year ending within that calendar year for
Participants terminating in or after such Plan Year.

 

17



--------------------------------------------------------------------------------

  (iv) The dollar limitation under Subsection (a) above shall be modified as
follows to reflect commencement of retirement benefits on a date other than the
Participant’s Social Security Retirement Age:

 

  (1)

if the Participant’s Social Security Retirement Age is 65, the dollar limitation
for benefits commencing on or after age 62 is determined by reducing the dollar
limitation under Subsection (a) above by  5/9ths of 1% for each month by which
benefits commence before the month in which the Participant attains age 65;

 

  (2)

if the Participant’s Social Security Retirement Age is greater than 65, the
dollar limitation for benefits commencing on or after age 62 is determined by
reducing the dollar limitation under Subsection (a) above by  5/9ths of 1% for
each of the first 36 months and by 5/12ths of 1% for each of the additional
months by which benefits commence before the month in which the Participant
attains the Participant’s Social Security Retirement Age;

 

  (3) if the Participant’s benefit commences prior to age 62, the dollar
limitation shall be the actuarial equivalent of Subsection (a) above, payable at
age 62, as determined above, reduced for each month by which benefits commence
before the month in which the Participant attains age 62. The interest rate for
determining Actuarial Equivalence shall be the greater of the interest rate
assumption under the Plan for determining early retirement benefits or 5% per
year. The mortality basis for determining Actuarial Equivalence for terminations
on or after January 1, 1985 shall be the 1983 Group Annuity Mortality Table
(weighted 50% male and 50% female);

 

  (4) in the case of a Participant whose retirement benefit commences after the
Participant’s Social Security Retirement Age, the dollar limitation shall be the
Actuarial Equivalent of Subsection (a) above payable at the Participant’s Social
Security Retirement Age, using the lesser of the interest rate assumption under
the Plan or 5% per year. The mortality basis for determining Actuarial
Equivalence for terminations on or after January 1, 1985 shall be the 1983 Group
Annuity Mortality Table (weighted 50% male and 50% female).

 

  (v) Notwithstanding the foregoing, the maximum as applied to any FMC
Participant on April 1, 1987 shall in no event be less than the FMC
Participant’s “current accrued benefit” as of March 31, 1987, under the FMC
Plan, as that term is defined in Section 1106 of the Tax Reform Act of 1986.

 

  (vi)

The maximum shall apply to the benefits payable to a Participant under the Plan
and all other tax-qualified defined benefit plans of the Company and

 

18



--------------------------------------------------------------------------------

 

Affiliates (whether or not terminated), and benefits shall be reduced, if
necessary, in the reverse of the chronological order of participation in such
plans.

3.5.2 Multiple Plan Reduction: With respect to each FMC Participant who did not
have 1 Hour of Service after December 31, 1999 and who is (or has been) a
participant in any defined contribution plan (whether or not terminated)
maintained by FMC, the Company or an Affiliate, the sum of the FMC Participant’s
defined benefit plan fraction (as defined under Code Section 415(e)(2)) and
defined contribution plan fraction (as defined under Code Section 415(e)(3))
shall not exceed 1. If such sum exceeds 1, the FMC Participant’s defined benefit
plan fraction shall be reduced until such sum equal 1.

3.5.3 Annual Compensation Limit: The accrued benefit of each “Section 401(a)(17)
employee” under this Plan will be the greater of the accrued benefit determined
for the Employee under (a) or (b) below:

 

  (a) the Employee’s accrued benefit determined with respect to the benefit
formula applicable for the Plan Year beginning on or after January 1, 1994, as
applied to the Employee’s total Years of Credited Service, or

 

  (b) the sum of:

 

  (i) the Employee’s accrued benefit as of the last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with section
1.401(a)(4)-13 of the regulations under the Code, and

 

  (ii) the Employee’s accrued benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Employee’s Years of Credited Service credited to the Employee for Plan
Years beginning on or after January 1, 1994.

A “Section 401(a)(17) employee” means an Employee whose current accrued benefit
as of a date on or after the first day of the first Plan Year beginning on or
after January 1, 1994, is based on Earnings for a year beginning prior to
January 1, 1994 that exceeded $150,000.

 

3.6 FMC Participants’ Benefits

The Normal Retirement Benefit, Early Retirement Benefit and Termination Benefit
for each FMC Participant who is not an Employee and who does not complete an
Hour of Service on or after May 1, 2001 shall, notwithstanding the provisions of
Sections 3.1, 3.2, 3.3 or 4.2 hereof, equal the accrued benefit of such FMC
Participant as transferred from the FMC Plan in the FTI Spinoff.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

Termination Benefits

 

4.1 Termination of Service

Except as otherwise provided in the applicable Supplement, a Participant who has
5 Years of Vesting Service but who ceases to be an Employee before the
Participant’s Early Retirement Date for any reason other than death, shall be
entitled to receive a “Termination Benefit” determined under Section 4.2. Except
as otherwise provided in the applicable Supplement, unless the Participant
elects otherwise subject to Section 3.3.2, payment of such benefit shall
commence as of the first day of the month coincident with or next following the
Participant’s Normal Retirement Date or, if the Participant elects, as of the
first day of any month before such Normal Retirement Date and coincident with or
following the Participant’s 55th birthday. Any such election of the earlier
Annuity Starting Date shall be made by giving advance written notice to the
Administrator in accordance with rules prescribed by the Administrator. Except
as provided in Article V and Article VII, no benefits shall be payable to any
person if the Participant dies prior to the Annuity Starting Date. A terminated
Participant who has no vested interest in the Participant’s accrued benefit
shall be deemed to have received a distribution of the Participant’s entire
vested benefit. The Committee or its delegatee may, in its discretion, fully
vest a Participant in the Participant’s accrued benefit in the event the
Participant’s employment with the Company is affected by a transaction
undertaken by the Company.

 

4.2 Amount of Termination Benefit

Except as otherwise provided in the applicable Supplement or in Section 3.6, a
Participant’s monthly Termination Benefit shall be determined pursuant to
Sections 3.1.2 and 3.1.3 as in effect on the date the Participant terminates
employment, except that the following adjustments shall be made if payment of
the Participant’s Termination Benefit is to commence before the Normal
Retirement Date:

 

  (a)

the amount computed pursuant to Section 3.1.2 shall be reduced by  1/2 of 1% for
each month between the Annuity Starting Date and the Normal Retirement Date;

 

  (b) the amount of Employee Contributions and Interest required to provide $1
of monthly retirement benefit under Section 3.1.3 shall be increased by $3 for
each full year by which the Annuity Starting Date precedes the Normal Retirement
Date;

 

  (c)

notwithstanding Subsection (a) of this Section 4.2, the amounts computed
pursuant to Section 3.1.2 shall be reduced by  1/3 of 1% for each month in
excess of 36 by which the Annuity Starting Date precedes the Participant’s 62nd
birthday if:

 

  (i)

the Participant’s combined age and Years of Vesting Service equal at least 65,
and the Participant ceases to be an Employee (1) because

 

20



--------------------------------------------------------------------------------

 

of the permanent shutdown of a single site of employment or one or more
facilities or operating units within a single site of employment or (2) in
connection with a permanent reduction in force; or

 

  (ii) the Participant has Years of Vesting Service attributable to employment
before January 1, 1989, has attained age 40, and permanently ceases to be an
Employee because of the permanent shutdown of a single site of employment,
resulting in the termination of employment of not more than 20 Participants at
that employment site.

Notwithstanding any contrary provision of the Plan, for purposes of determining
a Participant’s total combined age and Years of Vesting Service under
Section 4.2(c)(i), a partial month of age or Period of Service shall be counted
as a whole month, and fractional years of age and Years of Vesting Service shall
be taken into account.

 

  (d) A Participant covered under Subsection (c) of this Section 4.2 who has 10
Years of Credited Service shall have added to his age the period of time during
which he is receiving severance pay from the Company.

 

21



--------------------------------------------------------------------------------

ARTICLE V

Refund of Employee Contributions

 

5.1 Employee Contributions

No Employee Contributions are permitted to be made to this Plan. However,
Employee Contributions which were transferred from the FMC Plan are held under
this Plan for the FMC Participants.

 

5.2 Withdrawal of Employee Contributions

A FMC Participant may withdraw all of the FMC Participant’s Employee
Contributions, plus Interest thereon to the date of withdrawal, at any time
before payment of a monthly retirement benefit commences by giving advance
written notice to the Administrator in accordance with procedures prescribed by
the Administrator. No partial withdrawal of Employee Contributions and Interest
shall be permitted.

Payment of the FMC Participant’s Employee Contributions plus Interest shall be
in the normal form of benefit (50% Joint and Survivor’s Annuity for a married
FMC Participant, Individual Life Annuity for an unmarried FMC Participant)
unless the FMC Participant waives such annuity (with the consent of the FMC
Participant’s spouse, if the FMC Participant is married, in accordance with
Section 6.3) and elects payment in a single sum.

 

5.3 Refund Upon Death Before Annuity Starting Date

If a FMC Participant dies before the Annuity Starting Date, the FMC
Participant’s Beneficiary shall receive in a lump sum a refund of the FMC
Participant’s unwithdrawn Employee Contributions and Interest. The refund shall
be made as soon as reasonably practicable after the date of the FMC
Participant’s death, and Interest shall be computed to the date when the refund
is paid.

 

5.4 Refund After Annuity Starting Date

If a FMC Participant dies after the Annuity Starting Date, there shall be paid
to his or her Beneficiary the difference, if any, between such FMC Participant’s
Employee Contributions and Interest as of the Annuity Starting Date and:

 

  (a) if the FMC Participant elected an Individual Life Annuity or a Level
Income Option, the portion of the benefits which the FMC Participant has
received which are attributable to Employee Contributions and Interest;

 

22



--------------------------------------------------------------------------------

  (b) if the FMC Participant elected any other form of benefit, the portion of
the benefits received by the FMC Participant and the FMC Participant’s Joint
Annuitant which are attributable to Employee Contributions and Interest.

Any payment pursuant to (a) above shall be made as soon as reasonably
practicable after the FMC Participant’s death. Any payment pursuant to (b) above
shall be made as soon as reasonably practicable after all other benefit payments
to the Joint Annuitant have ceased.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

Payment of Retirement Benefits

 

6.1 Normal Form of Benefit

Except as otherwise provided in the applicable Supplement, a Participant’s
benefit shall be paid in the form of a 50% Joint and Survivor’s Annuity, with
the Participant’s spouse as Joint Annuitant if the Participant is married on the
Annuity Starting Date, and in the form of an Individual Life Annuity if the
Participant is not married on the Annuity Starting Date, unless the Participant
elects with spousal consent not to receive payments pursuant to this 6.1 and to
receive payments in one of the optional forms permitted under Section 6.2. An
election not to receive the normal form of benefit and to receive payment in any
optional form shall satisfy the applicable requirements of Section 6.3.

 

6.2 Available Forms of Benefits

A Participant may elect with spousal consent and in accordance with Section 6.3,
to receive the Participant’s benefits in any one of the forms of benefits
described in this Section 6.2.

6.2.1 Individual Life Annuity: An Individual Life Annuity is an immediate
annuity which provides equal monthly payments for the Participant’s life only.

6.2.2 50% Joint and Survivor’s Annuity: A 50% Joint and Survivor’s Annuity is an
immediate annuity which is the actuarial equivalent of an Individual Life
Annuity (determined in accordance with Exhibit E-1), but which provides a
smaller monthly annuity for the Participant’s life than an Individual Life
Annuity. After the Participant’s death, 50% of such reduced annuity will,
subject to Section 6.2, be paid to the Participant’s surviving Joint Annuitant
for such Joint Annuitant’s life.

6.2.3 100% Joint and Survivor’s Annuity: A 100% Joint and Survivor’s Annuity is
an immediate annuity which is the actuarial equivalent of an Individual Life
Annuity (determined in accordance with Exhibit E-2), but which provides a
smaller monthly annuity for the Participant’s life than an Individual Life
Annuity. After the Participant’s death, 100% of such reduced annuity will
continue to be paid to the Participant’s surviving Joint Annuitant for such
Joint Annuitant’s life.

6.2.4 Level Income Option: The Level Income Option provides greater monthly
annuity payments prior to the Participant’s 62nd birthday (determined in
accordance with Exhibit E-3) and after such birthday provides reduced monthly
annuity payments in an amount which, when added to the Primary Social Security
Benefits which the Participant could elect to receive, approximately equals the
amount of the monthly annuity paid prior to the Participant’s 62nd birthday. A
Participant who is entitled to an Early Retirement Benefit under

 

24



--------------------------------------------------------------------------------

Section 3.2 and who elects to have such benefit commence prior to age 62 may
elect the Level Income Option, unless the Primary Social Security Benefits which
the Participant could elect to receive at age 62 would equal or exceed the
amount of the monthly annuity payments prior to age 62 or unless the Participant
is receiving Social Security disability benefits. Such election shall be subject
to the approval of the Participant’s spouse, given in accordance with the
requirements for spousal consent under Section 6.3.

 

6.3 Election of Benefits

6.3.1 The Administrator shall provide each Participant with a written notice
containing the following information:

 

  (a) a general description of the normal form of benefit payable under the
Plan;

 

  (b) the Participant’s right to make and the effect of an election to waive the
normal form of benefit;

 

  (c) the right of the Participant’s spouse not to consent to the Participant’s
election under Section 6.1;

 

  (d) the right of Participant to revoke such election, and the effect of such
revocation;

 

  (e) the optional forms of benefits available under the Plan; and

 

  (f) the Participant’s right to request in writing information on the
particular financial effect of an election by the Participant to receive an
optional form of benefit in lieu of the normal form of benefit.

6.3.2 The notice under Section 6.3.1 shall be provided to the Participant at
each of the following times as shall be applicable to him:

 

  (a) not more than 90 days and not less than 30 days after a Participant who is
in the employ of the Company or an Affiliate gives notice of the Participant’s
intention to terminate employment and commence receipt of the Participant’s
retirement benefits under the Plan; or

 

  (b) not more than 90 days and not less than 30 days prior to the attainment of
age 65 of a Participant (whether or not the Participant has terminated
employment) who has not previously commenced receiving retirement benefits.

The election period in Section 6.3.3 for a Participant who requests additional
information during the election period will be extended until 90 days after the
additional information is mailed or personally delivered. Any such request shall
be made only within 90 days after the date the information described in
Section 6.3.1 is given to the Participant, and the Administrator shall not be
obligated to comply with more than one such request. Any

 

25



--------------------------------------------------------------------------------

information provided pursuant to this Section 6.3.2 will be given to the
Participant within 30 days after the date of the Participant’s request and will
be based upon the estimated benefits to which the Participant will be entitled
as of the later of the first day on which such benefits could commence or the
last day of the Plan Year in which the Participant’s request is received. If a
Participant files an election (or revokes an election) pursuant to this
Section 6.3 less than 60 days prior to the Annuity Starting Date, such
Participant’s initial payments may be delayed for administrative reasons. In
such event, the payments shall begin as soon as practicable and shall be made
retroactively to such date.

6.3.3 A Participant may make the election provided in Section 6.3 by filing the
prescribed form with the Administrator at any time during the election period.
The election period shall begin 90 days prior to the Participant’s Annuity
Starting Date. Such election shall be subject to the written consent of the
Participant’s spouse, acknowledging the effect of the election and witnessed by
a Plan representative or a notary public. Such spousal consent shall not be
required if the Participant establishes to the satisfaction of the Administrator
that the consent of the spouse may not be obtained because there is no spouse or
the spouse cannot be located. A spouse’s consent shall be irrevocable. The
election in Section 6.3 may be revoked or changed at any time during the
election period but shall be irrevocable thereafter.

6.3.4 Notwithstanding Section 6.3.3:

 

  (a) distribution of benefits may commence less than 30 days after the notice
required pursuant to Section 6.3.1 is provided if:

 

  (i) the Participant elects to waive the requirement that notice be given at
least 30 days prior to the Annuity Starting Date; and

 

  (ii) the distribution commences more than 7 days after such notice is
provided.

 

  (b)

The notice described in Section 6.3.1 may be provided after the Annuity Starting
Date, in which case the applicable election period shall not end before the 30th
day after the date on which such notice is provided, unless the Participant
elects to waive the 30-day notice requirements pursuant to Subsection (a) above.

 

6.4 Joint Annuitants

A Participant who elects a joint and survivor’s annuity shall designate a Joint
Annuitant when making such an election. A Participant may designate any
individual as the Joint Annuitant; provided, however, that the Joint Annuitant
shall be the Participant’s spouse unless the Participant’s spouse consents to
the designation of another individual in accordance with the requirements for
spousal consent under Section 6.3.3. A designation of a Joint Annuitant may be
revoked or changed at any time during the applicable election period described
in Section 6.3.3 but shall become irrevocable thereafter. If the Joint Annuitant
dies on or after the Annuity Starting Date the Participant shall continue to
receive the reduced monthly annuity.

 

26



--------------------------------------------------------------------------------

6.5 FMC Participants in Pay Status

Notwithstanding any provision in the Plan to the contrary, each FMC Participant
who had elected to receive and/or was receiving their normal retirement benefit,
early retirement benefit, deferred retirement benefit or termination benefit
under the FMC Plan prior to the Effective Date shall on and after the Effective
Date continue to receive such benefits in the same form, and in the same amount
as such FMC Participant and/or, as applicable, FMC Joint Annuitant, was
receiving or would have received under the FMC Plan prior to the Effective Date
as if such benefits were paid by the FMC Plan. In addition, each FMC Beneficiary
who was receiving benefits under the FMC Plan on behalf of an FMC Participant
prior to the Effective Date shall continue to receive such benefits from this
Plan after the Effective Date in the same form and in the same amount as if such
benefits were paid by the FMC Plan.

 

27



--------------------------------------------------------------------------------

ARTICLE VII

Survivor’s Benefits

 

7.1 Preretirement Survivor’s Benefit

7.1.1 Eligibility: If a Participant who continues to be employed by the Company
at any time on or after attaining age 55 and 10 Years of Credited Service dies
(whether or not so employed on the date of death) before the Annuity Starting
Date, then such Participant’s surviving Joint Annuitant (if any) shall be
entitled to receive a survivor’s benefit for life, determined under Section 7.2.
Payment of such benefit shall commence as of the first day of the month
coincident with or next following the date of the Participant’s death.

7.1.2 Amount of Preretirement Survivor’s Benefit: The preretirement survivor’s
benefit under this Section 7.1 shall be computed as follows:

 

  (a) If the Participant’s Period of Service has not terminated before the
Participant’s death, the survivor’s benefit shall be equal to the benefit which
would have been paid to the Participant’s Joint Annuitant if the Participant’s
Period of Service had terminated on the date of death, benefits in the form of a
50% Joint and Survivor’s Annuity commenced as of the first day of the next
following month, and the Participant died on such day.

 

  (b) If the Participant’s Period of Service has terminated before the
Participant’s death but the Participant has deferred the commencement of the
Early Retirement Benefit, the survivor’s benefit shall be equal to the benefit
which the Participant’s Joint Annuitant would have been paid if the Participant
had elected a 50% Joint and Survivor’s benefit commencing as of the first day of
the month next following the date of the Participant’s death.

 

  (c) The survivor’s benefit payable pursuant to this Section 7.1.2 shall
exclude any retirement benefit based upon Employee Contributions and Interest
(which will be refunded upon the Participant’s death, to the extent provided in
Article V).

7.1.3 Designation of Joint Annuitant Other Than Spouse: A participant may elect
at any time during the Election Period (as defined in Section 7.1.5) to waive
the Preretirement Survivor Annuity and to revoke any such election at any time
during the Election Period. Any election by a Participant to waive the
Preretirement Survivor Annuity shall not take effect unless the Participant’s
spouse consents in writing to such election, such consent acknowledges the
effect of such an election and the consent is witnessed by a representative of
the Plan or a notary public, unless the Participant establishes to the
satisfaction of the Committee

 

28



--------------------------------------------------------------------------------

that such consent may not be obtained because there is no spouse, the spouse
cannot be located or because of such other circumstances as the Secretary of the
Treasury may by regulations prescribe. The consent by a spouse shall be
irrevocable and shall be effective only with respect to that spouse.

7.1.4 Explanation of Preretirement Survivor’s Benefit: The Committee shall
provide each Participant with a written explanation with respect to the
Preretirement Survivor Annuity as soon as administratively feasible after the
Participant attains age 55. The explanation shall include:

 

  (a) the terms and conditions of the Preretirement Survivor Annuity,

 

  (b) the Participant’s right to make, and the effect of, an election to waive
the Preretirement Survivor Annuity,

 

  (c) the rights of the Participant’s spouse in connection therewith, and

 

  (d) the right to make, and the effect of, the revocation of an election to
waive the Preretirement Survivor Annuity.

7.1.5 Election Period: For purposes of this Section 7.1.5, the term “Election
Period” means the period that begins on the Participant’s 55th birthday and ends
on the date of the Participant’s death.

 

7.2 Surviving Spouse’s Benefit

If a Participant who has 5 or more Years of Vesting Service but does not meet
the requirements for the preretirement survivor’s benefit under Section 7.1 dies
before the Annuity Starting Date, then such Participant’s surviving spouse (if
any) shall be entitled to receive a survivor’s benefit for life. The amount of
such survivor’s benefit shall be determined pursuant to Section 4.2 based upon
the Participant’s age and Years of Credited Service on the date of the
Participant’s death and paid in the form of a 50% Joint and Survivor’s Annuity
as if the Participant had died on the date such benefits commenced. The
survivor’s benefit payable pursuant to this Section 7.2 shall exclude any
retirement benefit based upon Employee Contributions and Interest (which will be
refunded upon the Participant’s death to the extent provided in Article V).
Payment of the survivor’s benefit shall commence on the first day of the month
coincident with or next following the later of the Participant’s 55th birthday
or his death, unless the Participant’s spouse elects to commence payment of
benefits as of the first day of any subsequent month, but not later than the
Participant’s Normal Retirement Date.

 

7.3 Certain Former Employees

FMC Participants who have 10 Years of Vesting Service but who have not been
credited with an Hour of Service on or after August 23, 1984 and are not
receiving benefits on that date shall be entitled to elect survivor’s benefits
only as follows:

 

  (a) If the FMC Participant was credited with an Hour of Service under the FMC
Plan or a predecessor plan on or after September 2, 1974, but is not otherwise
credited with an Hour of Service in a Plan Year beginning on or after January 1,
1976, under the FMC Plan or this Plan, the Participant shall be afforded an
opportunity to elect payment of benefits in the form of a 50% Joint and
Survivor’s Annuity.

 

29



--------------------------------------------------------------------------------

  (b) If the Participant is credited with an Hour of Service under this Plan,
the FMC Plan or a predecessor plan in a Plan Year beginning after December 31,
1975, the Participant shall be afforded the opportunity to elect a Surviving
Spouse’s Benefit under Section 7.2.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

Fiduciaries

 

8.1 Named Fiduciaries

8.1.1 The Company is the Plan sponsor and a “named fiduciary” with respect to
control over and management of the Plan’s assets only to the extent that it
(a) shall appoint the members of the Committee which administers the Plan at the
Administrator’s direction; (b) shall delegate its authorities and duties as
“plan administrator,” as defined under ERISA, to the Committee; and (c) shall
continually monitor the performance of the Committee.

8.1.2 The Company, as Administrator, and the Committee, which administers the
Plan at the Administrator’s direction, are “named fiduciaries” of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the “administrator” and “plan administrator” of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.

8.1.3 The Trustee is a “named fiduciary” of the Plan, as that term is defined in
ERISA Section 402(a)(2), with authority to manage and control all Trust assets,
except to the extent that authority is delegated to an Investment Manager or to
the extent the Administrator or the Committee directs the allocation of Trust
assets among general investment categories.

8.1.4 The Company, the Administrator, and the Trustee are the only named
fiduciaries of the Plan.

 

8.2 Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.

 

8.3 Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.

 

8.4 Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses.

 

31



--------------------------------------------------------------------------------

8.5 Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.

 

32



--------------------------------------------------------------------------------

ARTICLE IX

Plan Administration

 

9.1 Powers, Duties and Responsibilities of the Administrator and the Committee

9.1.1 The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. Interpretation of the Plan or determination of questions of
fact regarding the Plan by the Administrator or the Committee will be
conclusively binding on all persons interested in the Plan.

9.1.2 The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records, and to
issue such forms as they deem necessary or proper to administer the Plan.

9.1.3 Subject to the terms of the Plan, the Administrator and/or the Committee
will determine the time and manner in which all elections authorized by the Plan
must be made or revoked.

9.1.4 The Administrator and the Committee have all the rights, powers, duties
and obligations granted or imposed upon them elsewhere in the Plan.

9.1.5 The Administrator and the Committee have the power to do all other acts in
the judgment of the Administrator or Committee necessary or desirable for the
proper and advantageous administration of the Plan.

9.1.6 The Administrator and the Committee will exercise all responsibilities in
a uniform and nondiscriminatory manner.

 

9.2 Delegation of Administration Responsibilities

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion. The Company’s duties and responsibilities under the Plan shall be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries. No director, officer nor employee
of the Company shall be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.

 

33



--------------------------------------------------------------------------------

9.3 Committee Members

The Committee shall consist of not less than three people, who need not be
directors, and shall be appointed by the Chief Executive Officer of the Company.
Any Committee member may resign and the Chief Executive Officer may remove any
Committee member, with or without cause, at any time. A majority of the members
of the Committee shall constitute a quorum for the transaction of business and
the act of a majority of the Committee members at a meeting at which a quorum is
present shall be the act of the Committee. The Committee can act by written
consent signed by all of its members. Any members of the Committee who are
Employees shall not receive compensation for their services for the Committee.
No Committee member shall be entitled to act on or decide any matter relating
solely to his or her status as a Participant.

 

34



--------------------------------------------------------------------------------

ARTICLE X

Funding of the Plan

 

10.1 Appointment of Trustee

The Committee or its authorized delegatee will appoint the Trustee and either
may remove it. The Trustee accepts its appointment by executing the Trust
Agreement. A Trustee will be subject to direction by the Committee or its
authorized delegatee or, to the extent specified by the Company, by an
Investment Manager, and will have the degree of discretion to manage and control
Plan assets specified in the Trust Agreement. Neither the Company nor any other
Plan fiduciary will be liable for any act or omission to act of a Trustee, as to
duties delegated to the Trustee.

 

10.2 Actuarial Cost Method

The Committee or its authorized delegatee shall determine the actuarial cost
method to be used in determining costs and liabilities under the Plan pursuant
to Section 301 et seq., of ERISA, and Section 412 of the Code. The Committee or
its authorized delegatee shall review such actuarial cost method from time to
time, and if it determines from review that such method is no longer
appropriate, then it shall petition the Secretary of the Treasury for approval
of a change of actuarial cost method.

 

10.3 Cost of the Plan

Annually the Committee or its authorized delegatee shall determine the normal
cost of the Plan for the Plan Year and the amount (if any) of the unfunded past
service cost on the basis of the actuarial cost method established for the Plan
using actuarial assumptions which, in the aggregate, are reasonable. The
Committee or its authorized delegatee shall also determine the contributions
required to be made for each Plan Year by the Participating Employers in order
to satisfy the minimum funding standard (or alternative minimum funding
standard) for such Plan Year determined pursuant to Sections 302 through 305 of
ERISA and Section 412 of the Code.

 

10.4 Funding Policy

The Participating Employers shall cause contributions to be made to the Plan for
each Plan Year in the amount necessary to satisfy the minimum funding standard
(or alternative minimum funding standard) for such Plan Year; provided, however,
that this obligation shall cease when the Plan is terminated. In the case of a
partial termination of the Plan, this obligation shall cease with respect to
those Participants, Joint Annuitants and Beneficiaries who are affected by such
partial termination. Each contribution is conditioned upon its deductibility
under Section 404 of the Code and shall be returned to the Participating
Employers within one year after the disallowance of the deduction (to the extent
disallowed). Upon the Company’s written request, a contribution that was made by
a mistake of fact shall be returned to the Participating Employer within one
year after the payment of the contribution.

 

35



--------------------------------------------------------------------------------

10.5 Cash Needs of the Plan

The Committee or its authorized delegatee from time to time shall estimate the
benefits and administrative expenses to be paid out of the Plan during the
period for which the estimate is made and shall also estimate the contributions
to be made to the Plan during such period by the Participating Employers. The
Committee or its authorized delegatee shall inform the Trustees of the estimated
cash needs of and contributions to the Plan during the period for which such
estimates are made. Such estimates shall be made on an annual, quarterly,
monthly or other basis, as the Committee shall determine.

 

10.6 Public Accountant

The Committee or its authorized delegatee shall engage an independent qualified
public accountant to conduct such examinations and to render such opinions as
may be required by Section 103(a)(3) of ERISA. The Committee or its authorized
delegatee in its discretion may remove and discharge the person so engaged, but
in such case it shall engage a successor independent qualified public accountant
to perform such examinations and to render such opinions.

 

10.7 Enrolled Actuary

The Committee or its authorized delegatee shall engage an enrolled actuary to
prepare the actuarial statement described in Section 103(d) of ERISA and to
render the opinion described in Section 103(a)(4) of ERISA. The Committee or its
authorized delegatee in its discretion may remove and discharge the person so
engaged, but in such event it shall engage a successor enrolled actuary to
perform such examination and render such opinion.

 

10.8 Basis of Payments to the Plan

All contributions to the Plan shall be made by the Participating Employers, and
no contributions shall be required of or permitted by Participants. From time to
time the Participating Employers shall make such contributions to the Plan as
the Company determines to be necessary or desirable in order to fund the
benefits provided by the Plan, and any expenses thereof which are paid out of
the Trust Fund and in order to carry out the obligations of the Participating
Employers set forth in Section 10.3. All contributions to the Plan shall be held
by the Trustee in accordance with the Trust Agreement.

 

10.9 Basis of Payments from the Plan

All benefits payable under the Plan shall be paid by the Trustee out of the
Trust Fund pursuant to the directions of the Administrator or the Committee and
the terms of the Trust Agreement. The Trustee shall pay all proper expenses of
the Plan and the Trust Fund out of the Trust Fund, except to the extent paid by
the Participating Employers.

 

36



--------------------------------------------------------------------------------

ARTICLE XI

Plan Amendment or Termination

 

11.1 Plan Amendment or Termination

The Company may amend, modify or terminate the Plan at any time by resolution of
the Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President of the Company or the Committee of an
amendment to the Plan is conclusive evidence of the amendment, modification or
termination.

 

11.2 Limitations on Plan Amendment

No Plan amendment can:

 

  (a) authorize any part of the Trust Fund to be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their Joint
Annuitants and Beneficiaries;

 

  (b) decrease the accrued benefits of any Participant or his or her Joint
Annuitant or Beneficiary under the Plan; or

 

  (c) except to the extent permitted by law, eliminate or reduce an early
retirement benefit or retirement-type subsidy (as defined in Code Section 411)
or an optional form of benefit with respect to service prior to the date the
amendment is adopted or effective, whichever is later.

 

11.3 Effect of Plan Termination

Upon termination of the Plan, each Participant’s rights to benefits accrued
hereunder shall be vested and nonforfeitable, and the Trust shall continue until
the Trust Fund has been distributed as provided in Section 11.4. Any other
provision hereof notwithstanding, the Participating Employers shall have no
obligation to continue making contributions to the Plan after termination of the
Plan. Except as otherwise provided in ERISA, neither the Participating Employers
nor any other person shall have any liability or obligation to provide benefits
hereunder after such termination in excess of the value of the Trust Fund. Upon
such termination, Participants, Joint Annuitants, and Beneficiaries shall obtain
benefits solely from the Trust Fund. Upon partial termination of the Plan, this
Section 11.3 shall apply only with respect to such Participants, Joint
Annuitants and Beneficiaries as are affected by such partial termination.

 

37



--------------------------------------------------------------------------------

11.4 Allocation of Trust Fund on Termination

On termination of the Plan, the Trust Fund shall be allocated by the
Administrator on an actuarial basis among Participants, Joint Annuitants and
Beneficiaries in the manner prescribed by Section 4044 of ERISA. Any residual
assets of the Trust Fund remaining after such allocation shall be distributed to
the Company if (a) all liabilities of the Plan to Participants, Joint Annuitants
and Beneficiaries have been satisfied and (b) such a distribution does not
contravene any provision of law. The foregoing notwithstanding, if any remaining
assets of the Plan are attributable to Employee Contributions, such assets shall
be equitably distributed to the FMC Participants who made such contributions (or
to their Beneficiaries) in accordance with their rate of contribution. The
benefit of any highly compensated employee or former employee (determined in
accordance with section 414(g) of the Code and regulations thereunder) shall be
limited to a benefit that is nondiscriminatory under section 401(a)(4) of the
Code. In the event of a partial termination of the Plan, the Administrator shall
arrange for the division of the Trust Fund, on a nondiscriminatory basis to the
extent required by section 401 of the Code, into the portion attributable to
those Participants, Joint Annuitants and Beneficiaries who are not affected by
such partial termination and the portion attributable to such persons who are so
affected. The portion of the Trust Fund attributable to persons who are so
affected shall be allocated in the manner prescribed by section 4044 of ERISA.

 

38



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous Provisions

 

12.1 Subsequent Changes

All benefits to which any Participant, Joint Annuitant, or Beneficiary may be
entitled hereunder shall be determined under the Plan in effect when the
Participant ceases to be an Eligible Employee (or under the FMC Plan, as of the
date each FMC Participant who is not an Employee ceased being an eligible
employee under the FMC Plan) and shall not be affected by any subsequent change
in the provisions of the Plan, unless the Participant again becomes an Eligible
Employee.

 

12.2 Plan Mergers

The Plan shall not be merged or consolidated with any other plan, and no assets
or liabilities of the Plan shall be transferred to any other plan, unless each
Participant would receive a benefit immediately after such merger, consolidation
or transfer (if the Plan then terminated) which is equal to or greater than the
benefit such Participant would have been entitled to receive immediately before
such merger, consolidation or transfer (if the Plan had then been terminated). A
list of plans which were merged into the FMC Plan since May 27, 1994 and whose
assets were transferred to the Plan in connection with the FTI Spinoff is
attached hereto and made a part hereof as Exhibit C.

 

12.3 No Assignment of Property Rights

The interest or property rights of any person in the Plan, in the Trust Fund or
in any payment to be made under the Plan shall not be assignable nor be subject
to alienation or option, either by voluntary or involuntary assignment or by
operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any act in violation of this
Section 12.3 shall be void. This provision shall not apply to a “qualified
domestic relations order” defined in Code Section 414(p). The Company shall
establish a written procedure to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders.

In addition, the prohibition of this Section 12.3 will not apply to any offset
of a Participant’s benefit under the Plan against an amount the Participant is
ordered or required to pay to the Plan under a judgment, order, decree or
settlement agreement that meets the requirements as set forth in this
Section 12.3. The Participant must be ordered or required to pay the Plan under
a judgment of conviction for a crime involving the Plan, under a civil judgment
(including a consent order or decree) entered by a court in an action brought in
connection with a violation (or alleged violation) of part 4 of subtitle B of
title I of ERISA, or pursuant to a settlement agreement between the Secretary of
Labor and the Participant in connection with a violation (or alleged violation)
of that part 4. This judgment, order, decree or settlement agreement must
expressly provide for the offset of all or part of the amount that must be paid
to

 

39



--------------------------------------------------------------------------------

the Plan against the Participant’s benefit under the Plan. In addition, if a
Participant is entitled to receive a 50% Joint and Survivor Annuity under
Section 6.1 of the Plan or a Survivor’s Benefit under Article VII of the Plan,
and the Participant is married at the time at which the offset is to be made,
the Participant’s spouse must consent to the offset in accordance with the
spousal consent requirements of Section 6.3.3 of the Plan, an election to waive
the right of the spouse to the 50% Joint and Survivor Annuity (made in
accordance with Section 6.3 of the Plan) or to the Survivor’s Benefit (made in
accordance with Article VII of the Plan) must be in effect, the spouse is
ordered or required in the judgment, order, decree, or settlement to pay an
amount to the Plan in connection with a violation of Part 4 of subtitle B or
ERISA Title I, or the spouse retains in the judgment, order, decree, or
settlement the right to receive the survivor annuity under the 50% Joint and
Survivor Annuity or under the Survivor’s Benefit, determined in the following
manner: the Participant terminated employment on the date of the offset, there
was no offset, the Plan permitted the commencement of benefits only on or after
Normal Retirement Age, the Plan provided only the minimum-required qualified
joint and survivor annuity, and the amount of the Survivor’s Benefit under the
Plan is equal to the amount of the survivor annuity payable under the
minimum-required qualified joint and survivor annuity. For purposes of this
Section 12.3 the term “minimum-required qualified joint and survivor annuity”
means a qualified joint and survivor annuity which is the actuarial equivalent
of the Participant’s accrued benefit and under which the survivor’s annuity is
50% of the amount of the annuity which is payable during the joint lives of the
Participant and the Participant’s spouse.

 

12.4 Beneficiary

The Beneficiary of a Participant shall be the person or persons so designated by
such Participant. If no Beneficiary has been designated or if the designated
Beneficiary is not living when a Plan Benefit is to be distributed, the
Beneficiary shall be such Participant’s spouse if then living or, if not, such
Participant’s then living children in equal shares or, if there are no children,
such Participant’s estate. A Participant may revoke and change a designation of
a Beneficiary at any time. A designation of a Beneficiary, or any revocation and
change thereof, shall be effective only if it is made in writing in a form
acceptable to the Administrator and is received by it prior to the Participant’s
death.

 

12.5 Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged all
responsibilities to the Participant, Joint Annuitant or Beneficiary entitled to
a payment by making payment under the preceding sentence.

 

40



--------------------------------------------------------------------------------

12.6 Employment Rights

Nothing in the Plan shall be deemed to give any person a right to remain in the
employ of the Company and Affiliates or affect any right of the Company or any
Affiliate to terminate a person’s employment with or without cause.

 

12.7 Proof of Age and Marriage

Participants and Joint Annuitants shall furnish proof of age and marital status
satisfactory to the Administrator at such time or times as it shall prescribe.
The Administrator may delay the disbursement of any benefits under the Plan
until all pertinent information with respect to age or marital status has been
furnished and then make payment retroactively.

 

12.8 Small Annuities

If the lump sum Actuarial Equivalent value of (a) a Normal, Early, or Deferred
Retirement Benefit under Article III, Termination Benefit (payable at the
Participant’s Normal Retirement Date) under Article IV, or Survivor’s Benefit
under Article VII, excluding the individual Aetna nonparticipating annuity (if
any), and (b) the lump sum Actuarial Equivalent value of the individual Aetna
nonparticipating annuity (if any) are both $5,000 or less, such amounts shall be
paid in a lump sum as soon as administratively practicable following the
Participant’s retirement, termination of employment, or death.

If a lump sum distribution is so paid and the Participant is thereafter
reemployed by the Company, the Participant shall have the option to repay to the
Plan the amount of such distribution, together with interest at the rate of
5% per annum (or such other rate as may be prescribed pursuant to section
411(c)(2)(C)(III) of the Code), compounded annually from the date of the
distribution to the date of repayment. If a reemployed Participant does not make
such repayment, no part of the Period of Service with respect to which the lump
sum distribution was made shall count as Years of Vesting Service or Years of
Credited Service.

 

12.9 Controlling Law

The Plan and all rights thereunder shall be interpreted and construed in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the law of the State of Illinois.

 

12.10 Direct Rollover Option

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this Section 12.10, a distributee may
elect, at the time and in the manner prescribed by the Administrator, to have
any portion of an eligible rollover distribution paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.

 

  (a)

As used in this Section 12.10, an “eligible rollover distribution” means any
distribution of all or any portion of the balance to the credit of the

 

41



--------------------------------------------------------------------------------

 

distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of 10 years or more; any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any other distribution(s) that is reasonably expected to total less than
$200 during a year.

 

  (b) As used in this Section 12.10, an “eligible retirement plan” means an
individual retirement account described in Section 408(a) of the Code, an
individual retirement annuity described in Section 408(b) of the Code, an
annuity plan described in Section 403(a) of the Code, or a qualified trust
described in Section 401(a) of the Code, that accepts the distributee’s eligible
rollover distribution. In the case of an eligible rollover distribution to the
surviving spouse, however, an eligible retirement plan is an individual
retirement account or individual retirement annuity.

 

  (c) As used in this Section 12.10, a “distributee” includes an Employee or
former Employee. In addition, the Employee’s or former Employee’s surviving
spouse and the Employee’s or former Employee’s spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code, are distributees with regard to the interest of the
spouse or former spouse.

 

  (d) As used in this Section 12.10, a “direct rollover” is a payment by the
Plan to the eligible retirement plan specified by the distributee.

 

12.11 Claims Procedure

12.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in writing
on the form prescribed by the Company and shall be signed by the Participant or,
in the case of a benefit payable after the death of the Participant, by the
Participant’s surviving spouse, Joint Annuitant or Beneficiary, as the case may
be.

12.11.2 The Company shall give written notice of its decision on any application
to the applicant within 90 days. If special circumstances require a longer
period of time the Company shall so notify the applicant within 90 days, and
give written notice of its decision to the applicant within 180 days after
receiving the application. In the event any application for benefits is denied
in whole or in part, the Company shall notify the applicant in writing of the
right to a review of the denial. Such written notice shall set forth, in a
manner calculated to be understood by the applicant, specific reasons for the
denial, specific references to the Plan

 

42



--------------------------------------------------------------------------------

provisions on which the denial is based, a description of any information or
material necessary to perfect the application, an explanation of why such
material is necessary and an explanation of the Plan’s review procedure.

12.11.3 The Company shall appoint a “Review Panel,” which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary which has the authority to act with
respect to any appeal from a denial of benefits under the Plan.

12.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving written notice of the denial. The Company shall give the applicant or
such representative an opportunity to review, by written request, pertinent
materials (other than legally privileged documents) in preparing such request
for review. The request for review shall be in writing and addressed as follows:
“Review Panel of the Employee Benefits Plan Committee, 200 East Randolph Drive,
Chicago, Illinois 60601.” The request for review shall set forth all of the
grounds on which it is based, all facts in support of the request and any other
matters which the applicant deems pertinent. The Review Panel may require the
applicant to submit such additional facts, documents or other material as it may
deem necessary or appropriate in making its review.

12.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a longer period of time
the Review Panel shall so notify the applicant within 60 days, and give written
notice of its decision to the applicant within 120 days after receiving the
request for review. The Review Panel shall give notice of its decision to the
Company and to the applicant in writing. In the event the Review Panel confirms
the denial of the application for benefits in whole or in part, such notice
shall set forth in a manner calculated to be understood by the applicant, the
specific reasons for such denial and specific references to the Plan provisions
on which the decision is based.

12.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 12.11.

12.11.7 No legal or equitable action for benefits under the Plan shall be
brought unless and until the claimant (a) has submitted a written application
for benefits in accordance with Section 12.10.1, (b) has been notified by the
Company that the application is denied, (c) has filed a written request for a
review of the application in accordance with Section 12.10.4 and (d) has been
notified in writing that the Review Panel has affirmed the denial of the
application; provided that legal action may be brought after the Review Panel
has failed to take any action on the claim within the time prescribed in
Section 12.11.5. A claimant may not bring an action for benefits in accordance
with this Section 12.11.7 after 90 days after the Review Panel denies the
claimant’s application for benefits.

 

43



--------------------------------------------------------------------------------

12.12 Participation in the Plan by an Affiliate

12.12.1 With the consent of the Board, any Affiliate, by appropriate action of
its board of directors, a general partner or the sole proprietor, as the case
may be, may adopt the Plan and determine the classes of its Employees that will
be Eligible Employees.

12.12.2 A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.

 

12.13 Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 11.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors (or an authorized committee of that
board). Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized committee of
that board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.

 

44



--------------------------------------------------------------------------------

ARTICLE XIII

Top Heavy Provisions

 

13.1 Top Heavy Definitions

For purposes of this Article XIII and any amendments to it, the terms listed in
this Section 13.1 have the meanings ascribed to them below.

Aggregate Account means the value of all accounts maintained on behalf of a
Participant, whether attributable to Company or employee contributions,
determined under applicable provisions of the defined contribution plan used in
determining Top Heavy Plan status.

Aggregation Group means the group of plans in a Mandatory Aggregation Group, if
any, that includes the Plan, unless including additional Related Plans in the
group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.

Compensation means compensation as defined in Code Section 415(c)(3) and
Treasury regulations thereunder. For purposes of determining who is a Key
Employee, Compensation will be applied by taking into account amounts paid by
Affiliates who are not Participating Employers, as well as amounts paid by
Participating Employers, and without applying the exclusions for amounts paid by
a Participating Employer to cover an Employee’s nonqualified deferred
compensation FICA tax obligations and for gross-up payments on such FICA tax
payments.

Determination Date means, for a Plan Year, the last day of the preceding Plan
Year. If the Plan is part of an Aggregation Group, the Determination Date for
each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.

Key Employee means an employee described in Code Section 416(i)(1) and the
regulations promulgated thereunder. Generally, a Key Employee is an Employee or
former Employee who, at any time during the Plan Year containing the
Determination Date or any of the 4 preceding Plan Years, is:

 

  (a) an officer of the Company or an Affiliate with annual Compensation greater
than 50% of the amount in effect under Code Section 415(b)(1)(A);

 

  (b) one of the 10 Employees of the Company and all Affiliates owning (or
considered to own within the meaning of Code Section 318) the largest interests
in any of the Company and the Affiliates, but only if the Employee has annual
Compensation greater than the limitation in effect under Code
Section 415(c)(1)(A);

 

  (c) a 5% owner of the Company or an Affiliate; or

 

45



--------------------------------------------------------------------------------

  (d) a 1% owner of the Company or an Affiliate with annual Compensation from
the Company and all Affiliates of more than $150,000.

Mandatory Aggregation Group means each plan (considering the Plan and Related
Plans) that, during the Plan Year that contains the Determination Date or any of
the 4 preceding Plan Years:

 

  (a) had a participant who was a Key Employee; or

 

  (b) was required to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key Employee participated
to meet the requirements of Code Section 401(a)(4) or 410(b).

Non-Key Employee means an Employee or former Employee who is not a Key Employee.

Permissive Aggregation Group means the group of plans consisting of the plans in
a Mandatory Aggregation Group with the Plan, plus any other Related Plan or
Plans that, when considered as a part of the Aggregation Group, does not cause
the Aggregation Group to fail to satisfy the requirements of Code
Section 401(a)(4) or 410(b).

Present Value of Accrued Benefits means, in the case of a defined benefit plan,
a Participant’s present value of accrued benefits determined as follows:

 

  (a) as of the most recent “Actuarial Valuation Date,” which is the most recent
valuation date within a 12-month period ending on the Determination Date.

 

  (b) as if the Participant terminated service as of the actuarial valuation
date; and

 

  (c) the Actuarial Valuation Date must be the same date used for computing the
defined benefit plan minimum funding costs, regardless of whether a valuation is
performed that Plan Year.

Present Value means, in calculating a Participant’s present value of accrued
benefits as of a Determination Date, the sum of:

 

  (a) the present value of accrued benefits using the actuarial assumptions of
Exhibit E-4;

 

  (b)

any Plan distributions made within the Plan Year that includes the Determination
Date or within the 4 preceding Plan Years. However, in the case of distributions
made after the valuation date and prior to the Determination Date, such
distributions are not included as distributions for top heavy purposes to the
extent that such distributions are already included in the Participant’s present
value of accrued benefits as of the

 

46



--------------------------------------------------------------------------------

 

valuation date. Notwithstanding anything herein to the contrary, all
distributions, including distributions under a terminated plan which if it had
not been terminated would have been required to be included in an Aggregation
Group, will be counted;

 

  (c) any Employee Contributions, whether voluntary or mandatory. However,
amounts attributable to tax deductible Qualified Voluntary Employee
Contributions shall not be considered to be a part of the Participant’s present
value of accrued benefits;

 

  (d) with respect to unrelated rollovers and plan-to-plan transfers (ones which
are both initiated by the Participant and made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, it shall always consider such rollover or
plan-to-plan transfer as a distribution for the purposes of this Section 13.1.
If this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers, as part of the
Participant’s present value of accrued benefits; and

 

  (e) with respect to related rollovers and plan-to-plan transfers (ones either
not initiated by the Participant or made to a plan maintained by the same
employer), if this Plan provides the rollover or plan-to-plan transfer, it shall
not be counted as a distribution for purposes of this Section. If this Plan is
the plan accepting such rollover or plan-to-plan transfer, it shall consider
such rollover or plan-to-plan transfer as part of the Participant’s present
value of accrued benefits, irrespective of the date on which such rollover or
plan-to-plan transfer is accepted.

Related Plan means any other defined contribution plan (a “Related Defined
Contribution Plan”) or defined benefit plan (a “Related Defined Benefit Plan”)
(both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.

A Super Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the present value of accrued benefits and the
Aggregate Accounts of Key Employees under all plans in the Aggregation Group
exceeds 90% of the sum of the present value of accrued benefits and the
Aggregate Accounts of all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits and/or Aggregate
Accounts for all employees, the present value of accrued benefits and/or
Aggregate Accounts for any Non-key Employee who was a Key Employee for any Plan
Year preceding the Plan Year that contains the Determination Date will be
excluded.

Super Top Heavy Plan means the Plan when it is described in the second sentence
of Section 13.2.

A Top Heavy Aggregation Group exists in any Plan Year for which, as of the
Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued

 

47



--------------------------------------------------------------------------------

Benefits for all employees under all plans in the Aggregation Group. In
determining the sum of the Present Value of Accrued Benefits for all employees,
the Present Value of Accrued Benefits for any Non-key Employee who was a Key
Employee for any Plan Year preceding the Plan Year that contains the
Determination Date will be excluded.

Top Heavy Plan means the Plan when it is described in the first sentence of
Section 13.2.

 

13.2 Determination of Top Heavy Status

This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.

 

13.3 Minimum Benefit Requirement for Top Heavy Plan

13.3.1 Minimum Accrued Benefit: The minimum accrued benefit (expressed as an
Individual Life Annuity commencing at Normal Retirement Date) derived from
Company contributions to be provided under this Section for each Non-key
Employee who is a Participant for any Plan Year in which this Plan is a Top
Heavy Plan shall equal the product of (a)  1/12th of “416 Compensation” averaged
over 5 the consecutive Plan Years (or actual number of Plan Years if less) which
produce the highest average and (b) the lesser of (i) 2% multiplied by Years of
Vesting Service or (ii) 20%.

13.3.2 For purposes of providing the minimum benefit under Code Section 416, a
Non-key Employee who is not a Participant solely because (a) his compensation is
below a stated amount or (b) he declined to make mandatory contributions to the
Plan will be considered to be a Participant.

13.3.3 For purposes of this Section 13.3, Years of Vesting Service for any Plan
Year during which the Plan was not a Top Heavy Plan shall be disregarded.

13.3.4 For purposes of this Section 13.3, 416 Compensation for any Plan Year
subsequent to the last Plan Year during which the Plan is a Top Heavy Plan shall
be disregarded.

13.3.5 For the purposes of this Section 13.3, “416 Compensation” shall mean W-2
wages for the calendar year ending with or within the Plan Year, and shall be
limited to $160,000 (as adjusted for cost-of-living in accordance with
Section 401(a)(17)(B) of the Code) in Top Heavy Plan Years.

13.3.6 If payment of the minimum accrued benefit commences at a date other than
Normal Retirement Date, or if the form of benefit is other than on Individual
Life Annuity, the minimum accrued benefit shall be the actuarial equivalent of
the minimum accrued benefit expressed as an Individual Life Annuity commencing
at Normal Retirement Date pursuant to Exhibits E-l, E-2, E-3, and E-4.

 

48



--------------------------------------------------------------------------------

13.3.7 To the extent required to be nonforfeitable under Section 13.4, the
minimum accrued benefit under this Section 13.3 may not be forfeited under Code
Section 411(a)(3)(B) or Code Section 411(a)(3)(D).

 

13.4 Vesting Requirement for Top Heavy Plan

13.4.1 Notwithstanding any other provision of this Plan, for any Top Heavy Plan
Year, the vested portion of any Participant’s accrued benefit shall be
determined on the basis of the Participant’s number of Years of Vesting Service
according to the following schedule:

 

Years of Service

  

Percentage Vested

1 - 2

   0%

3

   100%

If in any subsequent Plan Year, the Plan ceases to be a Top Heavy Plan, the
Company may, in its sole discretion, elect to continue to apply this vesting
schedule in determining the vested portion of any Participant’s accrued benefit,
or revert to the vesting schedule in effect before this Plan became a Top Heavy
Plan. Any such reversion shall be treated as a Plan amendment.

13.4.2 The computation of the nonforfeitable percentage of the Participant’s
interest in the Plan shall not be reduced as the result of any direct or
indirect amendment to this Plan. In the event that this Plan is amended to
change or modify any vesting schedule, a Participant with at least 5 Years of
Service as of the expiration date of the election period may elect to have the
Participant’s nonforfeitable percentage computed under the Plan without regard
to such amendment. If a Participant fails to make such election, then such
Participant shall be subject to the new vesting schedule. The Participant’s
election period shall commence on the adoption date of the amendment and shall
end 60 days after the latest of

 

  (a) the adoption date of the amendment,

 

  (b) the effective date of the amendment, or

 

  (c) the date the Participant receives written notice of the amendment from the
Company.

 

49



--------------------------------------------------------------------------------

To record the adoption of the Plan to read as set forth herein, the Company has
caused its authorized member of the Committee to execute the same this 1st day
of May, 2001, to be effective May 1, 2001, except as otherwise provided in the
text herein.

 

FMC Technologies, Inc. By:  

/s/ William H. Schumann III

  Member, Employee Welfare Benefits   Plan Committee

 

50



--------------------------------------------------------------------------------

EXHIBIT A

CREDITED SERVICE

Any service acquired as a participant under any of the plans listed herein shall
not be counted as Credited Service for purposes of this Plan.

 

  1. Frigoscandia Inc. Money Purchase Pension Plan

 

  2. Frigoscandia Inc. Retirement Plan: Pension Plan/401(k) Plan

 

51



--------------------------------------------------------------------------------

EXHIBIT B

INACTIVE LOCATIONS

The following is a list of former locations of FMC which have been sold or
closed. As a result of the FTI Spinoff, the Plan retains the assets and
liabilities with respect to certain Participants formerly employed by FMC at
such locations:

 

LOCATION

  

DATE SOLD/CLOSED

Invalco    February 26, 1999 Houston Fluid Control    January 1, 1984

 

52



--------------------------------------------------------------------------------

EXHIBIT C

MERGED PLANS

The following is a list of other plans which were merged into the FMC Plan on
and after May 27, 1994, the assets of which are retained by this Plan as a
result of the FTI Spinoff.

 

PLAN NAME

   EFFECTIVE
DATE OF
MERGER    SUPPLEMENT
NUMBER

Pneumo Abex Corporation Retirement Income Plan (Jetway Equipment Division)

   May 27, 1994    1

Retirement Plan for Employees of Stein

   June 1, 1997    2

Moorco International, Inc. Retirement Income Plan

   July 1, 1997    3

Smith Meter, Inc. Salaried Retirement Plan

   July 1, 1997    4

 

53



--------------------------------------------------------------------------------

SUPPLEMENT 1

JETWAY SYSTEMS DIVISION

 

1-1 Eligible Employees

The terms of this Supplement apply only to individuals who are current or former
salaried and nonunion hourly employees of the FMC Technologies, Inc., Jetway
Systems Division and who were participants in the Pneumo Abex Corporation
Retirement Income Plan (“Prior Plan”) before May 27, 1994 (the “Merger Date”)
who had not received a full distribution of their benefit under such plan, or
the FMC Plan, as of the Effective Date (“Participant”). On the Merger Date the
benefits of such participants were spun off from the Prior Plan and merged into
the FMC Plan.

 

1-2 Calculation of Normal Retirement Benefit

A Participant’s monthly Normal Retirement Benefit shall be no less than the
normal retirement benefit to which the Participant would have been entitled
under the Prior Plan if the Participant had terminated employment immediately
prior to the Merger Date.

 

1-3 Early Retirement Date

Early Retirement Date means the earlier of: (a) a Participant’s Early Retirement
Date under the Plan or (b) the date the Participant has a Severance from Service
before Normal Retirement Date for a reason other than death (i) if the
Participant is at least age 55 and has at least 10 Years of Vesting Service,
(ii) if the Participant was hired before age 35 and before January 1, 1989 and
the sum of the Participant’s age and Years of Vesting Service is at least 75, or
(iii) if the Participant was entitled to an early retirement benefit under the
Prior Plan.

 

1-4 Termination Benefit

If a Participant has a Severance from Service before Early or Normal Retirement
Date for a reason other than death and had accrued at least 10 Years of Vesting
Service, the Participant may begin to receive the Participant’s Plan benefit,
subject to the Plan’s reduction for early retirement, as early as the date the
Participant reaches age 55.

 

1-5 Years of Vesting Service

A Participant is fully vested in the Participant’s benefit under the Plan. A
Participant’s Employment Commencement Date will be the date the Participant was
first employed by the Company or an Affiliate, or any earlier date from which
the Participant was granted vesting service under the FMC Plan, or the Prior
Plan. In no event will a Participant be credited with fewer Years of Vesting
Service under the Plan than the Participant would have been credited with under
the vesting rules of the Prior Plan.

 

54



--------------------------------------------------------------------------------

1-6 Available Forms of Benefits

In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive his benefit under the Prior Plan in the
following form of benefit:

Life and 10 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 10 years, it will continue in
the same amount as during the Participant’s life, for the remainder of the 10
year term certain. The Participant’s Joint Annuitant will receive any payments
due after the Participant’s death.

 

1-7 Special Provisions for Participants in the Retirement Plan for Salaried
Employees of Abex Corporation

In addition to the special provisions of the preceding sections, a Participant
who participated in the Retirement Plan for Salaried Employees of Abex
Corporation before January 1, 1989 will be subject to the following provision
with respect to the Participant’s Prior Plan benefit accrued before January 1,
1989:

Special Rule of 75 Benefit: Participants who were hired before age 35 and before
January 1, 1989, and who accrue total years of age and Vesting Service at Early
Retirement equal to at least 75 will be entitled to a monthly benefit at their
Early Retirement Date reduced by  1/3 of 1% for each month payments are made
before the Participant reaches age 65.

 

55



--------------------------------------------------------------------------------

SUPPLEMENT 2

STEIN

 

2-1 Eligible Employees

The terms of this Supplement apply only to individuals who were participants in
the Retirement Plan for Employees of Stein (the “Prior Plan”) prior to June 1,
1997 (the “Merger Date”) and who had not received a full distribution of their
benefit under such Prior Plan or the FMC Plan as of the Effective Date
(“Participant”).

 

2-2 Calculation of Normal Retirement Benefit

A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled under the
Prior Plan if the Participant had permanently terminated employment immediately
prior to the Merger Date.

 

2-3 Years of Vesting Service

A Participant is fully vested in the Participant’s benefit under the Prior Plan.
A Participant’s Employment Commencement Date will be the date the Participant
was first employed by the Company or an Affiliate, or any earlier date from
which the Participant was granted vesting service under the FMC Plan or the
Prior Plan. In no event will a Participant be credited with fewer Years of
Vesting Service under the Plan than the Participant would have been credited
with under the vesting rules of the Prior Plan.

 

2-4 Available Forms of Benefits

In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive the Participant’s benefit under the Prior Plan
in the following form of benefit:

Life and 5 Year Certain Annuity: A Life and 10 Year Certain Annuity is an
immediate annuity which is the Actuarial Equivalent of an Individual Life
Annuity, but which provides a smaller monthly annuity for the Participant’s life
than an Individual Life Annuity. After the Participant’s death, if the monthly
annuity has been paid for a period shorter than 60 months, it will continue, in
the same amount as during the Participant’s life, for the remainder of the 60
month term certain. The Participant’s Joint Annuitant will receive any payments
due after the Participant’s death.

 

56



--------------------------------------------------------------------------------

SUPPLEMENT 3

MOORCO INTERNATIONAL INC. RETIREMENT INCOME PLAN

 

3-1 Eligible Employees

The terms of this Supplement apply only to individuals who were participants in
the Moorco International Inc. Retirement Income Plan (the “Prior Plan”) prior to
July 1, 1997 (the “Merger Date”) and who had not yet received a full
distribution of their benefit under such Prior Plan or the FMC Plan as of the
Effective Date (“Participant”).

 

3-2 Calculation of Normal Retirement Benefit

A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had terminated employment immediately prior to the Merger Date.

 

3-3 Early Retirement Date

Early Retirement Date means the earlier of: (a) Early Retirement Date under the
Plan; or (b) the date the Participant has a Severance from Service before Normal
Retirement Date for a reason other than death, if the Participant is at least
age 55 and has at least 10 Years of Vesting Service or if the Participant was
entitled to an early retirement benefit under the Geosource Inc. Retirement
Income Plan.

 

3-4 Years of Vesting Service

A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or an Affiliate, or any earlier
date from which the Participant was first granted vesting service under the FMC
Plan or the Prior Plan. Each Participant will be credited with the number of
full years of vesting service with which the Participant was credited under the
Prior Plan plus the greater of: (a) 6 months of Vesting Service; and (b) if the
Participant accrued 1,000 hours of service under the Prior Plan during the
period from January 1, 1997 through June 30, 1997, 1 Year of Vesting Service. In
no event will a Participant be credited with fewer Years of Vesting Service
under the Plan than the Participant would have been credited with under the
vesting rules of the Prior Plan.

 

3-5 Available Forms of Benefits

In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive the Participant’s benefit under the Prior Plan
in the following form:

Life and Term Certain Annuity: A Life and Term Certain Annuity is an immediate
annuity which is the Actuarial Equivalent (determined in accordance with Exhibit
E-1) of an Individual Life Annuity, but which provides a smaller monthly annuity
for the Participant’s life than an Individual Life Annuity. After the
Participant’s death, if the monthly annuity has been paid for a period shorter
than the term certain chosen by the Participant, it will continue, in the same
amount as during the Participant’s life, for the remainder of the term certain.
The Participant’s Joint Annuitant will receive any payments due after the
Participant’s death. The Participant may choose a term certain of 60, 120, 180
or 240 months, so long as the term certain does not exceed the joint life
expectancies of the Participant and the Joint Annuitant.

 

57



--------------------------------------------------------------------------------

3-6 Non-Spouse Death Benefit

If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if the
Participant had retired on the day before his death, and had elected to receive
only the Participant’s Prior Plan benefit in the form of an immediate Life and
Term Certain Annuity with a term certain of 60 months.

 

58



--------------------------------------------------------------------------------

SUPPLEMENT 4

SMITH METER, INC. SALARIED RETIREMENT PLAN

 

4-1 Eligible Employees

The terms of this Supplement apply only to individuals who were participants in
the Smith Meter, Inc. Salaried Retirement Plan (“Prior Plan”) prior to July 1,
1997 (the “Merger Date”) and who had not yet received a full distribution of
their benefit under the FMC Plan or the Prior Plan as of the Effective Date
(“Participant”).

 

4-2 Calculation of Normal Retirement Benefit

A Participant’s Normal Retirement Benefit shall be no less than the normal
retirement benefit to which the Participant would have been entitled if the
Participant had permanently terminated employment with FMC and all of its
Affiliates (as defined in the FMC Plan) on the Merger Date.

 

4-3 Early Retirement Date

Early Retirement Date means the earlier of: (a) the Participant’s Early
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service before Normal Retirement Date for a reason other than death (i) if
the Participant is at least age 57 and has at least 10 Years of Vesting Service
or (ii) if the Participant was entitled to an early retirement benefit under the
Geosource Inc. Smith Meter Systems Division Salaried Retirement Income Plan.

 

4-4 Normal Retirement Date

Normal Retirement Date means the earlier of: (a) the Participant’s Normal
Retirement Date under the Plan, or (b) the date the Participant has a Severance
from Service with at least 10 Years of Vesting Service at or after age 62.

 

4-5 Years of Vesting Service

A Participant is fully vested in the Participant’s benefits under the Prior
Plan. A Participant’s Employment Commencement Date will be the date the
Participant was first employed by the Company or any Affiliate, or any earlier
date from which he was granted vesting service under the FMC Plan or the Prior
Plan. Each Participant will be credited with the number of full years of vesting
service with which the Participant was credited under the Prior Plan plus the
greater of: (a) 6 months of Vesting Service, or (b) if the Participant accrued
1,000 hours of service under the Prior Plan during the period from January 1,
1997 through June 30, 1997, 1 Year of Vesting Service. In no event will a
Participant be credited with fewer Years of Vesting Service under the Plan than
the Participant would have been credited with under the vesting rules of the
Prior Plan.

 

59



--------------------------------------------------------------------------------

4-6 Available Forms of Benefits

In addition to the optional forms of benefit described in the Plan, a
Participant may elect to receive his Prior Plan benefit in the following form of
benefit:

Life and Term Certain Annuity: A Life and Term Certain Annuity is an immediate
annuity which is the Actuarial Equivalent (determined in accordance with Exhibit
E-1) of an Individual Life Annuity, but which provides a smaller monthly annuity
for the Participant’s life than an Individual Life Annuity. After the
Participant’s death, if the monthly annuity has been paid for a period shorter
than the term certain chosen by the Participant, it will continue, in the same
amount as during the Participant’s life, for the remainder of the term certain.
The Participant’s Joint Annuitant will receive any payments due after the
Participant’s death. The Participant may choose a term certain of 60, 120, 180
or 240 months, so long as the term certain does not exceed the joint life
expectancies of the Participant and the Joint Annuitant.

 

4-7 Payment to Active Participant After Normal Retirement Date

A Participant who continues to be employed by the Company or a Participating
Employer after reaching Normal Retirement Date may begin receiving the
Participant’s Prior Plan benefit at or after Normal Retirement Date.

 

4-8 Non-Spouse Death Benefit

If the Preretirement Survivor’s Benefit is not payable to the spouse of a
deceased Participant, and if the Participant dies on or after the Participant’s
Early Retirement Date, the Participant’s Beneficiary will be entitled to a death
benefit consisting of monthly payments made for a period of 60 months, beginning
as of the first day of the month coincident with or next following the month in
which the Participant dies. The amount of the monthly payment will be equal to
the monthly payment to which the Participant would have been entitled if he had
retired on the day before his death, and had elected to receive only his Prior
Plan benefit in the form of an immediate Life and Term Certain Annuity with a
term certain of 60 months.

 

60